EXHIBIT 10.33

 

AMENDED AND RESTATED

 

LOAN AND SECURITY AGREEMENT

 

DATED AS OF JULY 31, 2003

 

BY AND AMONG

 

SALESLINK CORPORATION, INSOLUTIONS INCORPORATED, ON-DEMAND

SOLUTIONS, INC., PACIFIC DIRECT MARKETING CORP., SALESLINK MEXICO HOLDING CORP.

AND SL SUPPLY CHAIN SERVICES INTERNATIONAL CORP., AS BORROWERS,

 

THE LENDERS

 

AND

 

LASALLE BANK NATIONAL ASSOCIATION,

AS AGENT FOR THE LENDERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

DEFINITIONS AND INTERPRETATIONS

   2

1.1

  

Definitions

   2

1.2

  

Accounting Terms

   19

1.3

  

Other Terms

   19

1.4

  

Interpretation

   19

1.5

  

Multiple Borrowers

   20

2.

  

LOANS; GENERAL TERMS

   20

2.1

  

Credit Facilities

   20

2.2

  

Evidence of Debt

   21

2.3

  

Loan Accounts; Amount and Maintenance of Loans; Interest Rate Not Determined

   21

2.4

  

Interest Rate

   22

2.5

  

Revolving Credit Facilities Borrowing Procedures

   23

2.6

  

General Provisions

   23

2.7

  

Conversion Options; Continuance

   24

2.8

  

Requirements of Law

   25

2.9

  

Illegality

   27

2.10

  

Indemnity

   27

2.11

  

Conditions Precedent

   27

2.12

  

Fees

   30

2.13

  

Letters of Credit

   30

3.

  

PAYMENTS

   35

3.1

  

Making of Payments

   35

3.2

  

Payment Terms

   36

3.3

  

Lockbox; Collection of Accounts and Payments

   38

3.4

  

Application of Payments and Collections

   39

3.5

  

Records

   40

4.

  

COLLATERAL; GENERAL TERMS

   40

4.1

  

Security Interest

   40

4.2

  

Disclosure of Security Interest

   40

4.3

  

Special Collateral

   40

4.4

  

Further Assurances

   41

4.5

  

Inspection

   41

4.6

  

Location of Collateral

   41

4.7

  

Agent’s Payment of Claims Asserted Against Borrowers

   41

4.8

  

Letter of Credit Rights

   42

4.9

  

Commercial Tort Claims

   42

4.10

  

Electronic Chattel Paper and Transferable Records

   42

4.11

  

Continuation of Security Interest

   42



--------------------------------------------------------------------------------

5.

  

COLLATERAL; ACCOUNTS AND COLLATERAL MAINTENANCE

   43

5.1

  

Verification of Accounts and Inventory

   43

5.2

  

Assignments, Records and Accounts and Inventory Report

   43

5.3

  

Notice Regarding Disputed Accounts

   43

5.4

  

Sale or Encumbrance of Accounts

   43

5.5

  

Equipment

   43

5.6

  

Notice of Loss; Prohibition on Sale or Disposition

   43

5.7

  

Compliance with Buy Back Agreements

   43

6.

  

WARRANTIES AND REPRESENTATIONS

   44

6.1

  

General Warranties and Representations

   44

6.2

  

Account Warranties and Representations

   47

6.3

  

Automatic Warranty and Representation and Reaffirmation of Warranties and
Representations

   48

6.4

  

Survival of Warranties and Representations

   48

7.

  

COVENANTS AND CONTINUING AGREEMENTS

   49

7.1

  

Financial Covenants

   49

7.2

  

Affirmative Covenants

   49

7.3

  

Negative Covenants

   53

7.4

  

Contesting Charges

   55

7.5

  

Payment of Charges

   56

7.6

  

Insurance; Payment of Premiums

   56

7.7

  

Survival of Obligations Upon Termination of Agreement

   57

7.8

  

Consent to the Transaction

   57

8.

  

EVENTS OF DEFAULT; RIGHTS OF REMEDIES

   57

8.1

  

Event of Default

   57

8.2

  

Effect of Event of Default

   59

8.3

  

Remedies

   59

8.4

  

Notice

   61

8.5

  

Default Interest Rate

   61

8.6

  

Preservation of Rights

   61

8.7

  

Distributions

   61

8.8

  

Method of Adjustment

   62

9.

  

AGENT

   62

9.1

  

Appointment and Authorization

   62

9.2

  

Delegation of Duties

   62

9.3

  

Liability of Agent

   63

9.4

  

Reliance by Agent

   63

9.5

  

Notice of Default

   63

9.6

  

Credit Decision

   64

9.7

  

Indemnification

   64



--------------------------------------------------------------------------------

9.8

  

Agent in Individual Capacity

   65

9.9

  

Successor Agent

   65

10.

  

MISCELLANEOUS

   66

10.1

  

Appointment of Agent as Each Borrower’s Lawful Attorney-In-Fact

   66

10.2

  

Modification of Agreement; Sale of Interest

   67

10.3

  

Attorneys’ Fees and Expenses; Agent and Each Lender’s Out-of-Pocket Expenses

   68

10.4

  

No Offset; Right to Charge Accounts

   69

10.5

  

Severability

   69

10.6

  

Parties; Entire Agreement

   69

10.7

  

Conflict of Terms

   69

10.8

  

Waiver by Borrowers

   69

10.9

  

Waiver and Governing Law

   69

10.10

  

Notice

   70

10.11

  

Section Titles, Etc.

   72

10.12

  

Mutilated, Destroyed, Lost and Stolen Notes

   72

11.

  

CROSS-GUARANTY

   72

11.1

  

Cross-Guaranty

   72

11.2

  

Waivers by Borrowers

   73

11.3

  

Benefit of Guaranty

   73

11.4

  

Subordination of Subrogation, Etc.

   73

11.5

  

Election of Remedies

   73

11.6

  

Limitation

   74

11.7

  

Contribution with Respect to Guaranty Obligations

   74

11.8

  

Liability Cumulative

   75



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is made
as of the 31st day of July, 2003 by and among SALESLINK CORPORATION, a Delaware
corporation (“SalesLink”), INSOLUTIONS INCORPORATED, a Delaware corporation
(“InSolutions”), ON-DEMAND SOLUTIONS, INC., a Massachusetts corporation
(“On-Demand”), PACIFIC DIRECT MARKETING CORP., a California corporation
(“Pacific Direct”), SALESLINK MEXICO HOLDING CORP., a Delaware corporation
(“SalesLink Mexico”), SL SUPPLY CHAIN SERVICES INTERNATIONAL CORP., a Delaware
corporation (“SL Supply”) (each herein called a “Borrower” and collectively, the
“Borrowers”), the lenders party hereto (herein collectively called the “Lenders”
and each individually called a “Lender”) and LASALLE BANK NATIONAL ASSOCIATION,
as a Lender and as Agent for Lenders.

 

WHEREAS, Lenders, SalesLink, InSolutions, On-Demand, Pacific Direct and
SalesLink Mexico are parties to that certain Loan and Security Agreement dated
as of October 30, 2001, as amended by that certain First Amendment to Loan and
Security Agreement dated as of August 27, 2002, that certain Consent and Second
Amendment to Loan and Security Agreement dated as of October 30, 2002, that
certain Third Amendment to Loan and Security Agreement dated as of November 12,
2002, that certain Fourth Amendment to Loan and Security Agreement effective as
of October 31, 2002 and that certain Fifth Amendment to Loan and Security
Agreement effective as of April 30, 2003 (the “Existing Loan Agreement”);

 

WHEREAS, SalesLink proposes to enter into a Contribution Agreement with CMGI,
Inc., a Delaware corporation (“CMGI”) which provides for SalesLink to purchase
one hundred (100) shares of common stock (the “SL Supply Stock”) of SL Supply,
which represents all of the issued outstanding shares of capital stock of SL
Supply (the “Contribution Agreement”);

 

WHEREAS, in exchange for the SL Supply Stock, SalesLink proposes to (i) make and
issue to CMGI a secured promissory note in the aggregate principal amount of
$17,151,705.00 (the “CMGI Note”), (ii) issue to CMGI an aggregate of 1,320,000
shares of SalesLink’s Series B Convertible Preferred Stock (the “Series B
Stock”), having the rights, restrictions, privileges and preferences set forth
in the Certificate of Designation of Series B Convertible Preferred Stock (the
“Certificate of Designation”) and (iii) execute a Guarantee and Security
Agreement pursuant to which (a) SalesLink grants to CMGI a security interest in
all of its assets and (b) SL Supply agrees to guaranty and grant to CMGI a
security interest all of its assets, in each case to secure SalesLink’s
obligations under the Contribution Agreement, the CMGI Note and the Certificate
of Designation (the “CMGI Security Agreement”);

 

WHEREAS, the transactions contemplated by the Contribution Agreement, including
the issuance of the CMGI Note, the issuance of the Series B Stock, the filing of
the Certificate of Designation and the execution of the CMGI Security Agreement
are collectively referred to herein as the “Transaction”;



--------------------------------------------------------------------------------

WHEREAS, the Existing Loan Agreement contains a number of covenants that
restrict the Borrowers from consummating the Transaction;

 

WHEREAS, notwithstanding the restrictions contained in the Existing Loan
Agreement the Borrowers have requested that Lenders consent to the Transaction,
modify the Existing Loan Agreement in certain respects, including to add SL
Supply as a Borrower;

 

WHEREAS, Lenders are willing to consent to the Transaction, modify the Existing
Loan Agreement in certain respects and add SL Supply as a Borrower;

 

WHEREAS, to effect the forgoing, Borrowers and Lenders have agreed to amend and
restate the Existing Loan Agreement in its entirety as set forth in this
Agreement; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the outstanding obligations and liabilities of the
Borrowers under the Existing Loan Agreement, that this Agreement re-evidence and
confirm such obligations and liabilities and that from the date hereof all
references to the Existing Loan Agreement shall be deemed a reference to this
Agreement.

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or extension of credit previously, now or to be made to or for
the benefit of Borrowers by Lenders, the parties agree as follows:

 

1. DEFINITIONS AND INTERPRETATIONS.

 

1.1 Definitions. When used in this Agreement, the following terms shall have the
following meanings:

 

“Accounts” shall mean all accounts (including without limitation all right to
payment for services rendered or goods sold or leased), contract rights, leases,
chattel paper, instruments, life insurance policies, notes and documents,
whether now owned or to be acquired by any Borrower.

 

“Account Debtor” shall mean any Person who is or who may become obligated to any
Borrower under, with respect to, or on account of an Account.

 

“Accounts and Inventory Report” shall mean a report delivered to Agent by
Borrowers, in accordance with Section 7.2(C)(iv), consisting of (i) a trial
balance of all Accounts existing as of the last day of the month preceding the
date of such Accounts and Inventory Report, specifying for each Account Debtor
obligated on the Accounts, such Account Debtor’s name and outstanding balance,
(ii) an aging of such Accounts, (iii) a list of all billings booked in advance
as of such day, (iv) an inventory listing, (v) with respect to all Accounts owed
by HP and its Affiliates, a statement of the average



--------------------------------------------------------------------------------

number of days elapsed between the invoice date and the payment date of such
Accounts and (vi) any other information reasonably required herein.

 

“Affiliate” shall mean any and all Persons which, in the reasonable judgment of
Agent, directly or indirectly, own or control, are controlled by or are under
common control with a Borrower, and any and all Persons from whom, in the
reasonable judgment of Agent, a Borrower has not or is not likely to exhibit
independence of decision or action. For the purpose of this definition and where
otherwise applicable herein, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. For purposes of this Agreement, no Borrower shall be
deemed to be an Affiliate of any other Borrower.

 

“Agent” shall mean LaSalle in its capacity as administrative, collateral and
documentation agent for all of the Lenders and not in its individual capacity,
and its successor appointed pursuant to Section 9.9.

 

“Agent-Related Persons” shall mean Agent and any successor agent arising under
Section 9.9, together with their respective Affiliates and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and its
Affiliates.

 

“Aggregate Revolving Credit Commitment” shall mean the combined Revolving Credit
Commitments of Lenders, which shall initially be in the amount of $23,000,000,
as such amount may be reduced from time to time pursuant to this Agreement.

 

“Aggregate Term Loan Commitment” shall mean the combined Term Loan Commitments
of Lenders, which shall initially be in the amount of $6,258,125, as such
amounts may be reduced from time to time pursuant to this Agreement.

 

“Allocable Amount” shall have the meaning ascribed to it in Section 11.7.

 

“Ancillary Agreements” shall mean all Security Documents and all agreements,
instruments and documents, including without limitation, notes, guaranties,
mortgages, deeds of trust, chattel mortgages, pledges, powers of attorney,
consents, assignments, contracts, notices, security agreements, leases,
financing statements, environmental indemnity agreement, subordination
agreements, trust account agreements and all other written matter whether
previously, now, or to be executed by or on behalf of a Borrower or any other
Person or delivered to Agent or any Lender with respect to this Agreement.

 

“Applicable Margin” shall mean (i) with respect to the Revolving Credit
Facility, 1.75% and (ii) with respect to the Term Loan, 2.25%.

 

“Assignment Agreement” shall have the meaning ascribed to it in Section 10.2.



--------------------------------------------------------------------------------

“Availability” shall mean at any time, the lesser of (i) the Aggregate Revolving
Credit Commitment and (ii) the Borrowing Base, as determined on the basis of the
most recent Borrowing Base Certificate.

 

“Borrowing Base” shall have the meaning ascribed to it in Section 2.1.

 

“Borrowing Base Certificate” shall have the meaning ascribed to it in Section
7.2(C)(v).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which (i) commercial banks in the State of Illinois or the Commonwealth of
Massachusetts or (ii) the New York Stock Exchange, are required or authorized by
law to remain closed; provided that when used in connection with a LIBOR Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

 

“Buy Back Agreement” shall mean an agreement between a Borrower(s) and a
customer of such Borrower pursuant to which such customer agrees to purchase
from such Borrower any Inventory that is in excess of such Borrower’s then
current requirements or which is obsolete, at a price that is not less than 100%
of the original purchase price of such Inventory.

 

“Capital Expenditures” shall mean for any period, the sum of all expenditures
during that period that are or are to be included in “additions to property,
plant or equipment” or a comparable item in the statement of cash flows of each
Borrower, net of the amount of any reimbursement payments made to any Borrower
by any third party, other than any Affiliate of a Borrower, in connection with
any such expenditures.

 

“Capitalized Lease Obligations” shall mean for any period the amounts payable
with respect to leases of tangible or intangible property of any character,
however denoted, which is required by generally accepted accounting principles
to be reflected as a liability on the face of the balance sheet.

 

“Cash and Cash Equivalents” shall mean cash and other instruments that can be
promptly, and in no event less than two Business Days, converted into cash
without the payment of a monetary penalty or other material cost.

 

“Cash Collateral Account” shall mean a deposit account maintained with Agent,
which deposit account and all the funds deposited therein will be subject to a
first priority security interest in favor of Agent, for its benefit and the
benefit of Lenders, upon such terms as are required by Agent, into which
Borrowers deposit funds required to be deposited by them pursuant to Section
2.13(B) and Section 3.2(C). Borrowers shall not have access to funds deposited
in the Cash Collateral Account.



--------------------------------------------------------------------------------

“Cash Collateralized Letter of Credit” shall mean those Letters of Credit that
are secured by Borrowers’ deposits to the Cash Collateral Account as required
pursuant to Section 2.13(B) and Section 3.2(C).

 

“Charges” shall mean all national, federal, state, county, city, municipal, or
other governmental (including, without limitation, the Pension Benefit Guaranty
Corporation) taxes, levies, assessments, charges, Liens, claims or encumbrances
upon or relating to (i) the Collateral, (ii) the Liabilities, (iii) Borrowers’
employees, payroll, income or gross receipts, (iv) Borrowers’ ownership or use
of any of its assets, or (v) any other aspect of Borrowers’ respective
businesses.

 

“Closing” shall have the meaning ascribed to it in Section 2.11(A).

 

“CMGI” shall have the meaning ascribed to it in the preamble to this Agreement.

 

“CMGI Note” shall have the meaning ascribed to it in the preamble to this
Agreement.

 

“CMGI Security Agreement” shall have the meaning ascribed to it in the preamble
to this Agreement.

 

“Collateral” shall mean all of the Property and interests in Property described
in Section 4.1 and all other Property and interests in Property which shall,
from time to time, secure any part of the Liabilities.

 

“Commercial Tort Claims” shall mean commercial tort claims of any Borrower,
including those specifically identified on Schedule T to this Agreement, as it
may be amended from time to time.

 

“Commitment” means, for each Lender, the sum of its Revolving Loan Commitment
and Term Loan Commitment.

 

“Compliance Certificate” shall have the meaning ascribed to it in Section
2.11(A)(ix).

 

“Contribution Agreement” shall have the meaning ascribed to it in the preamble
to this Agreement.

 

“Creditor” shall mean LG Electronics and its subsidiaries.

 

“Default” shall mean any event or condition which, with the passage of time or
the giving of notice or both, would constitute an Event of Default.



--------------------------------------------------------------------------------

“Dollars” and the symbol “$” shall mean the lawful currency of the United States
of America.

 

“EBITDA” shall mean with reference to any period (i) consolidated net income (or
net deficit) of Borrowers and their respective Subsidiaries for such period as
computed in accordance with generally accepted accounting principles
consistently applied, plus (ii) (a) Interest Expense without duplication,
Interest Expense shall not include interest that is paid in kind for such
period, (b) all amounts deducted in arriving at such net income (or net deficit)
in respect of federal, state and local income taxes for such period (c) all
amounts properly charged for depreciation of fixed assets and amortization of
intangible assets during such period on the books of such Persons and (d) all
restructuring charges recognized by Borrowers during the quarters ended April
30, 2003, July 31, 2003 and October 31, 2003 up to a maximum amount of
$22,100,000.

 

“Eligible Collateral Location” shall mean the locations identified on Exhibit G
attached hereto, together with such other locations as to which Agent may, from
time to time, agree, subject to Section 4.6 and such reasonable conditions as
Agent may determine appropriate, including the execution and filing of
appropriate financing statements and the obtaining of any lien waivers from any
bailee, warehouseman, landlord, mortgagee or similarly situated Person who may
have a Lien in or upon any Inventory at such location.

 

“Eligible Inventory” means the aggregate amount of all Inventory (including raw
materials) of Borrowers and their Subsidiaries that is subject to a Buy Back
Agreement, valued on the first-in, first-out method of inventory valuation, less
any inventory:

 

(i) which is damaged, or not of merchantable quality, or has any defects that
would affect the market value of such inventory; or

 

(ii) which is located in Minnesota or New Jersey, unless a Borrower has
qualified to do business in such State and has filed appropriate notices of
business activities reports (or other appropriate filings) with the appropriate
state authorities for the then current year; or

 

(iii) which is consigned, in transit or the subject of a bill in lading or other
title document; or

 

(iv) which is not located at an Eligible Collateral Location; or

 

(v) which Agent in its reasonable discretion determines not to treat as Eligible
Inventory, including without limitation due to age, type, category or quantity
(Agent shall notify Borrowers of any such determination within a reasonable time
after it has been made); or



--------------------------------------------------------------------------------

(vi) which fails to meet or violates any warranty, representation or covenant
contained in this Agreement or any related document or instrument relating to
such Inventory; or

 

(vii) which is subject to any Lien or security interest except in favor of
Agent; or

 

(viii) which is produced in violation of the Fair Labor Standards Act or is
packaging or shipping material or general supplies; or

 

(ix) which is not in good condition or does not meet in all material respects
all material standards imposed by any Person having regulatory authority over
such goods or their use and/or sale, is damaged, is not currently saleable in
the normal course of business or is saleable but requires repairs, repackaging
or other cost and expense (other than normal and customary stocking costs).

 

Borrowers agree that work in process inventory shall not be included in Eligible
Inventory. Notwithstanding anything to the contrary herein, no Inventory owned
by any Borrower or Subsidiary located outside of the United States shall be
Eligible Inventory until such time as Agent shall have received evidence
satisfactory to it, in its reasonable discretion, of the creation, perfection
and the relative priority of a security interest in such Inventory in favor of
Agent including an opinion of counsel to that effect acceptable to Agent in its
reasonable discretion.

 

“Eligible Receivables” means the aggregate amount of all accounts of each
Borrower and its Subsidiaries arising in the ordinary course of such Borrower’s
or Subsidiary’s business as presently conducted, valued at the lowest of invoice
(adjusted for credits, returns or the like), book value or the amount reasonably
expected by such Borrower or Subsidiary to be collected from the particular
Account Debtor(s), less any accounts and related amounts:

 

(i) which remain fully or partially unpaid for more than ninety (90) days after
their respective invoice dates except as contemplated by (xvi) below; or

 

(ii) which are not due and payable in full in accordance with such Borrower’s
credit and collection policy as disclosed by such Borrower to Agent; provided
that regardless of the terms of such credit and collection policy, no Eligible
Receivable shall have a payment term which is greater than sixty (60) days from
the date of its related invoice; or

 

(iii) which are owed by a particular Account Debtor if fifty percent (50%) or
more of the balance owing by such Account Debtor has not been paid within 90
days of the invoice date; or



--------------------------------------------------------------------------------

(iv) with respect to which the Account Debtor is another Borrower or is a
partner, shareholder, director, officer, employee, or agent of any such Borrower
or is a Subsidiary or other Affiliate; or

 

(v) with respect to which payment by the Account Debtor is or may be
conditional, and accounts commonly known as “bill and hold” or accounts with a
similar or like arrangement; or

 

(vi) with respect to which the Account Debtor is not a resident or citizen of or
otherwise located in the United States of America, or with respect to which the
Account Debtor is not subject to service of process in the United States of
America, unless such Borrower has furnished Agent with a letter of credit or
account receivable insurance in at least the amount of the account acceptable as
to form, substance and issuer to Agent in its sole discretion; or

 

(vii) with respect to which the Account Debtor is the United States of America
or any department, agency or instrumentality thereof, unless all necessary steps
are taken to comply with the Assignment of Claims Act of 1940, as amended, and
all other necessary steps to perfect Agent’s security interest in such account
have been completed to Agent’s satisfaction; or

 

(viii) with respect to which such Borrower is or may become liable to the
Account Debtor for goods sold or services rendered by such Account Debtor to
Borrower; or

 

(ix) with respect to which the goods giving rise thereto have not been shipped
and delivered to and accepted as satisfactory by the Account Debtor thereof or
with respect to which the services performed giving rise thereto have not been
completed and accepted as satisfactory by the Account Debtor; or

 

(x) arising from a “sale on approval” or “sale or return”; or

 

(xi) which are subject to any Lien or security interest except in favor of
Agent, or are “bonded” or similar accounts; or

 

(xii) which are owed by an Account Debtor which has a dispute with such
Borrower, or as to which any adverse claim, dispute or litigation relates
(including without limitation any claim that any amounts are not owed to such
Borrower), but only in the amount of such adverse claim, dispute or litigation;
or

 

(xiii) which are owed by an Account Debtor which is located in Minnesota or New
Jersey, unless such Borrower has qualified to do business in such State and has
filed appropriate notices of business activities reports (or other appropriate
filings) with the appropriate state authorities for the then current year; or



--------------------------------------------------------------------------------

(xiv) which are owed by an Account Debtor which (a) has filed a petition or (b)
is subject to an involuntary petition under any section or chapter of the United
States Bankruptcy Code or any similar law or regulation or has made a general
assignment for the benefit of its creditors; or

 

(xv) which fails to meet or violates any warranty, representation or covenant
contained in this Agreement or any related document or instrument relating
directly to Accounts; or

 

(xvi) which are owed by HP or an Affiliate of HP and remain fully or partially
unpaid for more than 65 days after their respective invoice dates; or

 

(xvii) which are owed by HP or an Affiliate of HP and such Account(s), together
with all other Accounts owed by HP or its Affiliates on a combined basis,
constitute in excess of seventy-five percent (75%) of the dollar-value of all
Eligible Receivables; or

 

(xviii) which Agent deems, in its reasonable discretion, to be doubtful in their
collection.

 

Notwithstanding anything to the contrary herein, no Accounts which are owed to
any Subsidiary that is not a resident of the United States shall be Eligible
Receivables until such time as Agent shall have received evidence satisfactory
to it, in its reasonable discretion, of the creation, perfection and the
relative priority of a security interest in such Accounts in favor of Agent
including an opinion of counsel to that effect acceptable to Agent in its
reasonable discretion.

 

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

 

“Equipment” shall mean all of Borrowers’ and their respective Subsidiaries’ now
owned and to be acquired equipment and fixtures, including without limitation,
furniture, machinery, vehicles and trade fixtures, together with any and all
accessories, parts, appurtenances, substitutions and replacements.

 

“Equipment Debt” shall mean up to $500,000 in consolidated indebtedness of
Borrowers related to Borrowers’ equipment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.



--------------------------------------------------------------------------------

“Event of Default” shall mean the occurrence or existence of any one or more of
the events described in Section 8.1.

 

“Financials” shall mean those financial statements of Borrowers and their
respective Subsidiaries delivered to Agent pursuant to Section 7.2(C).

 

“General Intangibles” shall mean all contract rights, choses in action, general
intangibles, causes of action and all other intangible personal property of
Borrowers and their respective Subsidiaries of every kind and nature (other than
Accounts) now owned or to be acquired by Borrowers and their respective
Subsidiaries. Without in any way limiting the generality of the foregoing,
General Intangibles specifically includes, without limitation, all corporate or
other business records, deposit accounts, inventions, designs, patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, trade names, trade secrets, goodwill, copyrights, registrations,
licenses, leasehold interests, franchises and tax refund claims owned by a
Borrower or its Subsidiaries and all letters of credit, banker’s acceptances,
guarantee claims, security interests or other security held by or granted to a
Borrower or its Subsidiaries to secure payment by an Account Debtor of any
Accounts, letter of credit rights, payment intangibles, supporting obligations,
Commercial Tort Claims, software and such other assets as Agent determines to be
intangible in its sole and absolute discretion.

 

“Guaranteed Indebtedness” shall mean up to $1,500,000 in indebtedness of SL
Supply and its subsidiaries (including SalesLink International C.V., SalesLink
International B.V. and SalesLink International (Singapore) Pte. Ltd.) guaranteed
by SalesLink under the Guaranty.

 

“Guarantor Payment” shall have the meaning ascribed to it in Section 11.7.

 

“Guaranty” shall mean that certain Guaranty by SalesLink in favor of Creditor,
dated as of October 30, 2002.

 

“HP” shall mean Hewlett-Packard Company, a Delaware corporation.

 

“Indebtedness” shall mean all of Borrowers’ or their respective Subsidiaries’
liabilities, obligations and indebtedness to all Persons of any and every kind
and nature, whether primary, secondary, direct, indirect, absolute, contingent,
fixed, or otherwise, previously, now or to be owing, due, or payable, however
evidenced, created, incurred, acquired or owing and however arising, whether
under written or oral agreement, by operation of law, or otherwise. Without in
any way limiting the generality of the foregoing, Indebtedness specifically
includes (i) the Liabilities, (ii) all obligations or liabilities of any Person
that are secured by any Lien, claim, encumbrance, or security interest upon
property owned by a Borrower or a Subsidiary, even though such Borrower or such
Subsidiary has not assumed or become liable for the payment thereof, (iii) all
obligations or liabilities created or arising under any lease of real or
personal property (including Capitalized Lease Obligations, but excluding
operating leases), or conditional



--------------------------------------------------------------------------------

sale or other title retention agreement with respect to property used or
acquired by a Borrower or a Subsidiary, even though the rights and remedies of
the lessor, seller or lender, thereunder are limited to repossession of such
property, (iv) all unfunded pension fund obligations and liabilities and (v)
deferred Taxes.

 

“Indebtedness for Borrowed Money” shall mean for any Person (without
duplication) (i) all Indebtedness created, assumed or incurred in any manner by
such Person representing money borrowed (including but not limited to the
issuance of debt securities), (ii) all Indebtedness for the deferred purchase
price of property or services (other than trade accounts payable arising in the
ordinary course of business which are not more than sixty (60) days past due),
(iii) all Indebtedness secured by any Lien upon property of such Person, whether
or not such Person has assumed or become liable for the payment of such
indebtedness, (iv) all Capitalized Lease Obligations of such Person and (v) all
obligations of such Person on or with respect to letters of credit, bankers’
acceptances and other extensions of credit whether or not representing
obligations for borrowed money.

 

“Indemnified Liabilities” shall have the meaning ascribed to it in Section 9.7.

 

“Interest Expense” shall mean for any period the sum of all interest charges on
Indebtedness (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) of
Borrowers and their respective Subsidiaries for such period determined in
accordance with generally accepted accounting principles.

 

“Interest Payment Date” shall mean: (i) (a) with respect to any Prime Rate Loan,
the first Business Day of each calendar month and the date of any conversion of
such Prime Rate Loan into a LIBOR Loan and (b) with respect to any LIBOR Loan,
the last day of the applicable Interest Period; and (ii) for Prime Rate Loans
and LIBOR Loans accrued interest shall be payable upon (a) the Revolving Credit
Termination Date and the Term Loan Maturity Date, as applicable and (b) the date
on which each such Loan is paid in full or otherwise satisfied.

 

“Interest Period” shall mean with respect to any LIBOR Loan (a) initially, the
period commencing on the initial date of borrowing as set forth in the Notice of
Borrowing or the conversion date, as the case may be, with respect to such LIBOR
Loan and ending one, two or three months thereafter, as selected by Borrowers in
the Notice of Borrowing or Notice of Conversion, and (b) thereafter, each period
commencing on and including the first day of the next Interest Period applicable
to such LIBOR Loan and ending one, two or three months thereafter, as selected
by Borrowers in the Notice of Continuance described in Section 2.7(B); provided
that the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i) If any Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period shall be extended to the next succeeding



--------------------------------------------------------------------------------

Business Day except if the result of such extension would be for such Interest
Period to end in another calendar month in which event such Interest Period
shall end on the immediately preceding Business Day;

 

(ii) any Interest Period of a LIBOR Loan made pursuant to the Revolving Credit
Facility that would otherwise extend beyond the Revolving Credit Termination
Date shall end on the Revolving Credit Termination Date;

 

(iii) if Borrowers fail to give notice of the length of the Interest Period it
requests with respect to the LIBOR Loan, it shall be deemed to have selected a
LIBOR Loan of one month; and

 

(iv) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Interest Rate” shall mean the interest rate determined in accordance with
Section 2.4.

 

“Inventory” shall mean all goods, inventory, merchandise, finished goods,
component goods, packaging materials and other personal property including,
without limitation, goods in transit, wherever located and whether now owned or
to be acquired by any Borrower or any Subsidiary which is or may at any time be
held for sale or lease, furnished under any contract of service or held as raw
materials, work in process, supplies or materials used or consumed in Borrowers’
and their respective Subsidiaries’ business, and all such property the sale or
other disposition of which has given rise to Accounts and which has been
returned to or repossessed or stopped in transit by a Borrower.

 

“Issuance Request” shall have the meaning ascribed to it in Section 2.13(E)

 

“Issuing Lender” shall mean LaSalle in its capacity as issuer of any Letter of
Credit.

 

“LaSalle” shall mean LaSalle Bank National Association.

 

“Letter of Credit” shall mean any letter of credit issued by the Issuing Lender
for the account of a Borrower in accordance with Section 2.13.

 

“Letter of Credit Expiry Date” shall mean, with respect to any Letter of Credit,
the date which is the earlier of (i) one (1) year after the date of issuance
thereof or (ii)(A) with respect to Letters of Credit that are not Cash
Collateralized Letters of Credit, five (5) Business Days prior to the Revolving
Credit Termination Date and (B) with respect



--------------------------------------------------------------------------------

to Cash Collateralized Letters of Credit, one (1) year after the Revolving
Credit Termination Date.

 

“Letter of Credit Fees” shall have the meaning ascribed to it in Section
2.13(G).

 

“Letter of Credit Obligations” shall mean, as at the time of determination
thereof, the sum of (a) the Reimbursement Obligations then outstanding and (b)
the aggregate then undrawn face amount of the then outstanding Letters of
Credit.

 

“Letter of Credit Sublimit” shall mean an aggregate amount not to exceed the
Aggregate Revolving Credit Commitment.

 

“Liabilities” shall mean all of Borrowers’ and their respective Subsidiaries’
liabilities, obligations and indebtedness to Agent or any Lender of any and
every kind and nature, whether primary, secondary, direct, absolute, contingent,
fixed, or otherwise (including, without limitation, interest, charges, expenses,
attorneys’ fees and other sums chargeable to a Borrower or its Subsidiaries by
Agent or any Lender, future advances made to or for the benefit of a Borrower
and obligations of performance), whether arising under this Agreement, under any
of the Ancillary Agreements or acquired by Agent or any Lender from any other
source, whether previously, now or to be owing, arising, due, or payable from a
Borrower or its Subsidiaries to Agent or any Lender, however evidenced, created,
incurred, acquired or owing and however arising, whether under written or oral
agreement, operation of law, or otherwise.

 

“LIBOR Loan” shall mean any Loan (or portion thereof) bearing interest at the
LIBOR Rate, as designated by Borrowers in a Notice of Borrowing, Notice of
Conversion or Notice of Continuance.

 

“LIBOR Rate” shall mean a rate of interest equal to the per annum rate of
interest at which United States dollar deposits in an amount comparable to the
principal balance of Loans and for a period equal to the relevant Interest
Period are offered in the London Interbank Eurodollar market at 11:00 a.m.
(London time) two Business Days prior to the commencement of each Interest
Period, as displayed in the Bloomberg Financial Markets system, or other
authoritative source selected by Agent in its sole discretion, divided by a
number determined by subtracting from 1.00 the maximum reserve percentage for
determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency liabilities, such rate to remain fixed for such Interest
Period. Agent’s determination of the LIBOR Rate shall be conclusive, absent
manifest error.

 

“Lien” means any mortgage, pledge or lease of, security interest in or lien,
charge, restriction or encumbrance on any Property of the Person involved in
favor of or which secures any obligation to, any other Person.



--------------------------------------------------------------------------------

“Loan” shall mean any advance made by Lenders to Borrowers under the Revolving
Credit Facility or the Term Loan.

 

“Long Term Debt” shall mean any Indebtedness with a maturity of over one year
from any date of determination.

 

“Non-Funding Lender” shall have the meaning ascribed to it in Section 3.1(B).

 

“Notes” shall mean, collectively, each Amended and Restated Revolving Credit
Note and each Amended and Restated Term Note to be executed and delivered by
Borrowers to each Lender on the Closing and which are described in Section 2.2.

 

“Notice of Borrowing” shall mean a Notice of Borrowing described in Section 2.5.

 

“Notice of Continuance” shall mean a Notice of Continuance described in Section
2.7(B).

 

“Notice of Conversion” shall mean a Notice of Conversion described in Section
2.7(A).

 

“Parent Intercreditor Agreement” shall mean the Amended and Restated Parent
Intercreditor Agreement described in Section 2.11(A)(xvi).

 

“Participant” shall mean any Person, now or at any time or times to be,
participating with any Lender in the Loans made by such Lender to Borrowers
pursuant to this Agreement and the Ancillary Agreements.

 

“Percentage” shall mean, as to any Lender, the percentage (calculated to the
ninth decimal place) which such Lender’s Revolving Credit Commitment plus such
Lender’s Term Loan Commitment is of the Aggregate Revolving Credit Commitments
plus the Aggregate Term Loan Commitment, as reflected in the records of Agent.
If the Term Loan Commitments have terminated, such Lender’s “Percentage” of the
Term Loan Commitments shall be deemed to be the percentage which the aggregate
amount of such Lender’s outstanding Term Loans to Borrowers is of the aggregate
amount of all of Lenders’ outstanding Term Loans to Borrowers. If the Revolving
Credit Commitments have terminated, such Lender’s “Percentage” of the Revolving
Credit Commitments shall be deemed to be the percentage which the aggregate
amount of such Lender’s outstanding Revolving Credit Loans to Borrowers plus all
Reimbursement Obligations of Borrowers to such Lender is of the aggregate amount
of all of Lenders’ outstanding Revolving Credit Loans to Borrowers plus the
aggregate amount of all Reimbursement Obligations of Borrowers to all of the
Lenders.

 

“Permitted Debt” shall mean:



--------------------------------------------------------------------------------

(i) the Liabilities;

 

(ii) current unsecured Indebtedness arising in the ordinary course of business
of Borrowers and their respective Subsidiaries, including trade payables,
utility costs, payroll and benefit obligations, accrued tax liabilities and
other non-extraordinary accounts payable but excluding Indebtedness for Borrowed
Money;

 

(iii) the Subordinated Debt;

 

(iv) Indebtedness incurred by Borrowers to any Person at a time no Default or
Event of Default exists constituting Capitalized Lease Obligations;

 

(v) the Guaranteed Indebtedness;

 

(vi) the Equipment Debt; and

 

(vii) such other Indebtedness outstanding on the date hereof and described on
Exhibit B-1 attached hereto.

 

“Permitted Liens” shall mean:

 

(i) Liens and encumbrances in favor of Agent, whether granted under or
established by this Agreement, the Ancillary Agreements, or otherwise;

 

(ii) subject to Section 7.4, Liens for taxes, assessments or other governmental
charges incurred by a Borrower or its Subsidiaries in the ordinary course of
business and for which no interest, late charge or penalty is attaching or which
are being contested in good faith by appropriate proceedings diligently pursued
and for which adequate reserves in accordance with generally accepted accounting
principles shall have been set aside on its books;

 

(iii) Liens, not delinquent, incurred by a Borrower or its Subsidiaries in the
ordinary course of business created by statute in connection with worker’s
compensation, unemployment insurance, social security, old age pensions (subject
to the applicable provisions of this Agreement) and similar statutory
obligations;

 

(iv) Liens incurred by a Borrower or its Subsidiaries in favor of mechanics,
materialmen, carriers, warehousemen, landlords or repairmen or other like
statutory or common law Liens securing obligations incurred in good faith in the
ordinary course of business that are not overdue for a period of more than 15
days or which are being contested in good faith;

 

(v) pledges and deposits to secure the performance of bids, tenders, trade
contracts (other than for borrowed money), leases (other than capital



--------------------------------------------------------------------------------

leases), utility purchase obligations, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(vi) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not, in the aggregate, materially detract from the value
of the property of any Borrower or Subsidiary or materially interfere with the
ordinary conduct of the business of any Borrower or Subsidiary;

 

(vii) Liens and encumbrances related to Equipment Debt; and

 

(viii) any existing Liens and encumbrances identified in Exhibit B-2 hereto to
secure Indebtedness outstanding as of the date hereof.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, limited liability company, unincorporated organization,
association, corporation, institution, entity, party, or government (whether
national, federal, state, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency, body or department).

 

“Post-Termination Letter of Credit” shall the meaning ascribed to it in Section
2.13(B)(ii).

 

“Prime Rate” shall mean the rate per annum equal to the prime rate of interest
announced by LaSalle from time to time as its “prime rate.” Changes in interest
charged under this Agreement on Prime Rate Loans, shall take effect on the date
of each change in the Prime Rate, without further notice from LaSalle. The Prime
Rate is not necessarily the lowest rate of interest charged by LaSalle in
connection with extensions of credit.

 

“Prime Rate Loan” shall mean any Loan (or portion thereof) bearing interest at
the Prime Rate, as designated by Borrowers in the Notice of Borrowing, Notice of
Conversion or Notice of Continuance.

 

“Property” shall mean any and all rights, titles and interests in and to any and
all property whether real or personal, tangible (including cash) or intangible,
and wherever situated and whether now owned or hereafter acquired.

 

“Quick Ratio” shall mean as of any date the ratio of (i) Borrowers’ consolidated
Cash and Cash Equivalents, liquid securities (valued at the opening bid price of
such securities on the date the Quick Ratio is measured) and accounts receivable
(including without limitation all rights to payment for services rendered or
goods sold or leased) to



--------------------------------------------------------------------------------

(ii) Borrowers’ consolidated accounts payable, the current portion of all
Liabilities and the current portion of Capitalized Lease Obligations.

 

“Reimbursement Agreement” shall mean a Master Letter of Credit Agreement
substantially in the form of Exhibit Q hereto as such form may be amended by
LaSalle from time to time and a letter of credit application and reimbursement
agreement in such form as the Issuing Lender may from time to time employ in the
ordinary course of business.

 

“Reimbursement Obligations” shall mean all amounts owed by any Borrower to the
Issuing Lender or any other Lender (whether or not evidenced by any note or
instrument), direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, representing the principal of and interest on
payments made by the Issuing Lender or any other Lender under or in connection
with any Letter of Credit, including but not limited to, all unpaid drawings,
fees, premiums, expenses, attorneys’ fees, accountants’ fees, capital adequacy
charges, increased costs and similar costs and expenses owed or payable under
this Agreement or any Letters of Credit, including but not limited to, the fees
set forth in Section 2.13.

 

“Reportable Event” shall have the meaning ascribed to it in Section 6.1(O).

 

“Required Lenders” shall mean Lenders (other than Non-Funding Lenders) having
aggregate percentages of 66-2/3% or more, or if the Commitments have been
terminated 66-2/3% the aggregate outstanding principal amount of the outstanding
Loans and Reimbursement Obligations.

 

“Revolving Credit Commitment” shall have the meaning ascribed to it in Section
2.1.

 

“Revolving Credit Facility” shall have the meaning ascribed to it in Section
2.1.

 

“Revolving Credit Termination Date” shall mean June 30, 2004.

 

“SalesLink Mexico Pledge Agreement” shall mean the Amended and Restated
SalesLink Mexico Pledge Agreement described in Section 2.11(A)(xv).

 

“SalesLink Pledge Agreement” shall mean the Amended and Restated SalesLink
Pledge Agreement described in Section 2.11(A)(xiv).

 

“Security Documents” shall mean this Agreement and all other agreements,
instruments, documents, financing statements, warehouse receipts, bills of
lading, notices of assignment, schedules, assignments, mortgages and other
written matter necessary or requested by Agent to create, perfect and maintain
perfected Agent’s security interest in the Collateral.



--------------------------------------------------------------------------------

“Senior Leverage Ratio” shall mean as of any day the ratio of (i) the
consolidated Liabilities plus consolidated Capitalized Lease Obligations which
are not satisfactorily subordinated, in the reasonable opinion of Agent, to the
Liabilities plus Letter of Credit Obligations to (ii) consolidated EBITDA for
the immediately preceding twelve (12) month period.

 

“SL Supply Pledge Agreement” shall have the meaning ascribed to it in Section
2.11(A)(xvii).

 

“Solvent” shall mean with respect to any Person on a particular date, that on
such date (a) the fair salable value of its property is greater than the fair
present value of its liabilities (including for purposes of this definition all
liabilities whether reflected on a balance sheet prepared or otherwise and
whether direct or indirect, fixed or contingent, secured or unsecured, disputed
or undisputed), (b) the present fair salable value of its assets is not less
than the amount that will be required to pay the probable liability on its debts
as they become absolute and matured; (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature; and (d) such Person is not
engaged in a business or transaction, and is not about to engage in a business
or transaction, for which such Person’s property would constitute an
unreasonably small capital. The amount of contingent liabilities (such as
litigation, guarantees and pension plan liabilities) at any time shall be
computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably be expected
to become an actual or matured liability.

 

“Special Collateral” shall have the meaning ascribed to it in Section 4.3.

 

“Subordinated Debt” shall mean all Indebtedness which is expressly subordinated
to Agent, including without limitation, Indebtedness subordinated by the Parent
Intercreditor Agreement, containing subordination provisions which are
satisfactory to Agent in its sole discretion.

 

“Subsidiary” shall mean any corporation, partnership, limited liability company
or other legal entity of which a Borrower owns directly or indirectly 50% or
more of the outstanding voting stock or interests, or of which a Borrower has
effective control by contract or otherwise.

 

“Tangible Capital” shall mean the excess of total assets of Borrowers and their
respective Subsidiaries over Indebtedness of Borrowers and their respective
Subsidiaries (other than Subordinated Debt), total assets and Indebtedness each
to be determined on a consolidated basis in accordance with generally accepted
accounting principals consistently applied, excluding, however, from the
determination of total assets (i) all notes receivable from officers and
employees of Borrowers and their respective Subsidiaries, (ii) all assets which
would be classified as intangible assets under generally accepted accounting
principals, including, without limitation, goodwill, patents,



--------------------------------------------------------------------------------

trademarks, trade names, copyrights, franchises and deferred charges (including,
without limitation, unamortized debt discount and expense, organization costs
and deferred research and development expense) and similar assets, (iii) the
write-up of assets above cost and (iv) prepaid assets and assets designated as
“other” on Borrowers’ consolidated balance sheet.

 

“Taxes” shall mean for any fiscal year the federal, state, local and foreign
taxes payable by each Borrower and their Subsidiaries.

 

“Term Loan” shall have the meaning ascribed to it in Section 2.1.

 

“Term Loan Commitment” shall have the meaning ascribed to it in Section 2.1.

 

“Term Loan Maturity Date” shall mean June 30, 2004.

 

“Total Liabilities to Tangible Capital Ratio” shall mean as of any day the ratio
of (i) Borrowers’ consolidated liabilities, including, without limitation, all
Liabilities, consolidated Capitalized Lease Obligations which are not
satisfactorily subordinated, in the reasonable opinion of Agent, to the
Liabilities, Letter of Credit Obligations, accounts payable, Charges but
excluding Subordinated Debt to (ii) Tangible Capital.

 

“UCC” shall have the meaning ascribed to it in Section 1.3.

 

1.2 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined shall have the meanings customarily given them in
accordance with generally accepted accounting principles.

 

1.3 Other Terms. All other terms, whether or not capitalized, contained in this
Agreement which are not otherwise defined in this Agreement shall, unless the
context indicates otherwise, have the meanings provided for by the Uniform
Commercial Code of the State of Illinois (the “UCC”) in effect from time to
time, to the extent the same are used or defined therein.

 

1.4 Interpretation. In this Agreement and each Ancillary Agreement, unless a
clear contrary intention appears:

 

(i) the singular number includes the plural number and vice versa;

 

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by such
documents, and reference to a Person in a particular capacity excludes such
Person in any other capacity;

 

(iii) reference to either gender includes the other gender;



--------------------------------------------------------------------------------

(iv) reference to any agreement (including this Agreement and the Schedules and
Exhibits and the Ancillary Agreements) documents or instruments means such
agreement, document or instrument as amended, modified, supplemented or replaced
from time to time in accordance with the terms thereof and, if applicable, the
terms hereof and the Ancillary Agreements, and reference to any promissory note
includes any promissory note which is an extension or renewal thereof or a
substitute or replacement therefor;

 

(v) reference to any law, rule, regulation, order, decree, requirement, policy,
guideline, directive or interpretation means as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect on the determination
date, including rules and regulations promulgated thereunder;

 

(vi) reference to any Article, Section, paragraph, clause, other subdivision,
Schedule or Exhibit means such Article, Section, paragraph, clause or other
subdivision of this Agreement or Schedule or Exhibit to this Agreement;

 

(vii) “hereunder,” “hereof,” “hereto” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;

 

(viii) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;

 

(ix) relative to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding”; and

 

(x) references herein to any Subsidiary shall apply only during such times as a
Borrower has any Subsidiary.

 

1.5 Multiple Borrowers. The term “Borrowers” refers to more than one
corporation. The Borrowers hereby designate SalesLink to act on behalf of the
Borrowers for all purposes under this Agreement, including, without limitation,
the requesting of Loans hereunder, and the reduction of any Commitment. Notice
when given to SalesLink shall be sufficient notice to the Borrowers. Any
document delivered to SalesLink shall be considered delivered to each of the
Borrowers.

 

2. LOANS; GENERAL TERMS.

 

2.1 Credit Facilities.

 

(A) Revolving Line of Credit. Each Lender with a Revolving Loan Commitment
severally and not jointly agrees, on the terms and conditions hereinafter set
forth, to make available for Borrowers’ use, from time to time until the
Revolving Credit Termination Date, upon request of the Borrowers in accordance
with Section 2.5, certain



--------------------------------------------------------------------------------

Loans under a revolving line of credit (the “Revolving Credit Facility”) in an
aggregate amount not to exceed at any time outstanding the amount set forth
opposite such Lender’s name in Schedule 2.1(A) under the heading “Revolving
Credit Commitments” (such amount as the same may be reduced from time to time,
being referred to as such Lender’s “Revolving Credit Commitment”); provided that
the aggregate amount of Loans under the Revolving Credit Facility outstanding at
any one time shall not exceed the lesser of:

 

(i) the Aggregate Revolving Credit Commitment then in effect; and

 

(ii) (A) (1) 80% of Eligible Receivables plus (2) 50% of Eligible Inventory
minus (B) $5,000,000 until such time as Agent has received the results of a
field audit with respect to the Collateral which results are reasonably
acceptable to Agent minus (C) the outstanding balance of the Term Loan (such
amount referred to herein as the “Borrowing Base”).

 

During such period and subject to Section 3.2(C), the Revolving Credit Facility
may be utilized by borrowing, repaying and reborrowing the Loans thereunder.

 

(B) Term Loan. Each Lender with a Term Loan Commitment severally and not jointly
agrees, on the terms and conditions hereinafter set forth, to make available for
Borrowers’ use, a term loan (the “Term Loan”) in the amount set forth opposite
such Lender’s name in Schedule 2.1(B) under the heading “Term Loan Commitments”
(such amount being referred to herein as such Lender’s “Term Loan Commitment”).
Repayments and prepayments of the Term Loan shall not be subject to reborrowing.

 

2.2 Evidence of Debt. The Revolving Credit Facility and the Loans made by each
Lender to Borrowers thereunder shall be evidenced by an Amended and Restated
Revolving Credit Note payable to the order of such Lender, which note shall be
in the form attached hereto as Exhibit C-1 in an amount equal to such Lender’s
Revolving Credit Commitment. The Term Loan and the Loans made by each Lender to
Borrowers thereunder shall be evidenced by an Amended and Restated Term Note
payable to the order of such Lender, which note shall be in the form attached
hereto as Exhibit C-2 in an amount equal to such Lender’s Term Loan Commitment.

 

2.3 Loan Accounts; Amount and Maintenance of Loans; Interest Rate Not
Determined.

 

(A) Loan Account. Agent, on behalf of Lenders, shall record on its books and
records the amount of each Loan made, the interest rate applicable, all payments
of principal and interest thereon and the principal balance thereof from time to
time outstanding, and such record shall, absent demonstrable error be conclusive
evidence of the amount of the Loans made by Lenders to Borrowers and the
interest and payments thereon. Any failure to record or any error in doing so
shall, however, limit or otherwise



--------------------------------------------------------------------------------

affect the obligation of Borrowers hereunder (and under any Note) to pay any
amount owing with respect to the Loans.

 

(B) Amount and Maintenance of Loans. The Loans under the Revolving Credit
Facility may be made and maintained as (i) Prime Rate Loans, (ii) LIBOR Loans,
or (iii) a combination of Prime Rate Loans and LIBOR Loans. The Term Loan may be
made and maintained as (i) Prime Rate Loans or (ii) LIBOR Loans or (iii) a
combination of Prime Rate Loans and LIBOR Loans. The aggregate principal amount
of each LIBOR Loan, whether new, converted or continued, shall not be less than
$500,000. More than one borrowing may occur on the same date, but at no time
shall there be outstanding more than five LIBOR Loans in the aggregate under the
Revolving Credit Facility and five LIBOR Loans in the aggregate under the Term
Loan. The amount of any Loan is also subject to the limits contained in Section
2.1. No LIBOR Loan shall be made at any time a Default or Event of Default shall
exist.

 

(C) Inability to Determine Interest Rate. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a LIBOR Loan, Agent shall have determined in good faith (which
determination shall be conclusive and binding upon Borrowers) that currency
deposits in the amount of such LIBOR Loan are not generally available in the
London Interbank market, or that the rate at which such currency deposits are
being offered will not adequately and fairly reflect the cost to Agent of
maintaining the principal amount of such LIBOR Loan during such Interest Period,
Agent shall promptly, after such determination shall have been made, give
facsimile notice of such determination to Borrowers and Lenders, and, until
Agent shall notify Borrowers and Lenders that the circumstances giving rise to
such notice no longer exist, any request by Borrowers for the making of,
conversion to or continuation of a LIBOR Loan shall be deemed to be a request
for a Prime Rate Loan. Agent shall use its reasonable efforts to notify
Borrowers of a change in the circumstances causing the LIBOR Loan to be
unavailable but shall not incur any liability for any failure so to notify
Borrowers.

 

2.4 Interest Rate. Unless otherwise provided in a writing evidencing such
Liabilities, Borrowers agree, jointly and severally, to pay Agent, for the
benefit of each Lender, interest on the outstanding principal balance of the
Loans from time to time at a rate equal to (i) with respect to Prime Rate Loans,
the Prime Rate and (ii) with respect to LIBOR Loans, the LIBOR Rate plus the
Applicable Margin. The records of Agent as to the interest rate applicable to a
particular advance shall be binding and conclusive absent manifest error.
Interest shall be payable from the date of such advance of the Loan to the day
of repayment of such advance. Interest shall be computed on the basis of a year
of 360 days and actual days elapsed and shall be payable as provided in Section
3.2. Agent, for the ratable benefit of each Lender, reserves the right to charge
Borrowers’ checking account(s) for accrued interest on the applicable Interest
Payment Date. In no contingency or event whatsoever shall the rate or amount of
interest paid by Borrowers under this Agreement or any of the Ancillary
Agreements exceed the maximum amount permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable. In the
event that such a court determines that Agent or any



--------------------------------------------------------------------------------

Lender has received interest under this Agreement or under any Ancillary
Agreement in excess of the maximum amount permitted by such law, (i) Agent or
such Lender shall apply such excess to any unpaid principal owed by Borrowers to
such Lender first, under the Revolving Credit Facility and second under the Term
Loan or, if the amount of such excess exceeds the unpaid balance of such
principal on both the Revolving Credit Facility and the Term Loan, such Lender
shall promptly refund such excess interest to Borrowers and (ii) the provisions
of this Agreement shall be deemed amended to provide for such permissible rate.
All sums paid, or agreed to be paid, by Borrowers which are, or to be may be
construed to be, compensation for the use, forbearance or detention of money
shall, to the extent permitted by applicable law, be amortized, prorated, spread
and allocated throughout the term of all such indebtedness until the
indebtedness is paid in full.

 

2.5 Revolving Credit Facility Borrowing Procedures. In order to effect a Loan
under the Revolving Credit Facility, an authorized officer of each of the
Borrowers shall give Agent irrevocable written notice (in form and substance
acceptable to Agent) or irrevocable telephone notice (immediately confirmed by
such written notice by facsimile) not later than 11:00 a.m., Chicago time, on
(i) the proposed borrowing date in the case of Prime Rate Loans, and (ii) the
second Business Day prior to the proposed borrowing date in the case of LIBOR
Loans (the “Notice of Borrowing”). Borrowers hereby authorize Agent and each
Lender to extend advances and make Loans to Borrowers based on written or
telephone notice from an authorized officer of Borrowers. Each Notice of
Borrowing shall specify the principal amount of the Loan to be made pursuant to
such borrowing and the date of such borrowing (which shall be a Business Day),
that the Loans are under the Revolving Credit Facility, whether the Loans being
made pursuant to such borrowing are to be maintained as Prime Rate Loans or
LIBOR Loans and, if LIBOR Loans, the initial Interest Period to be applicable
thereto. Promptly after receipt of such request, Agent shall advise each Lender
thereof. Not later than 2:30 p.m., Chicago time, on the date of a proposed
borrowing, each Lender shall provide Agent, at the principal office of Agent in
Chicago, with immediately available funds equal to such Lender’s pro rata share
of the borrowing, and subject to receipt by Agent of the documents required
under Section 2.11(B) with respect to such borrowing, if any are required, Agent
shall pay over such funds received by it to Borrowers on the requested borrowing
date.

 

2.6 General Provisions.

 

(A) One Loan. All Loans and advances by each Lender to Borrowers under this
Agreement and the Ancillary Agreements (whether made under the Revolving Credit
Facility or the Term Loan) shall constitute one loan and all indebtedness and
obligations of Borrowers to all of the Lenders under this Agreement and the
Ancillary Agreements shall constitute one general obligation secured by the
Collateral.

 

(B) Events of Default. Each Lender may, in its sole discretion, refrain from
making any Loans or extensions of credit to Borrowers under this Agreement or
any Ancillary Agreement after the occurrence and during the continuation of an
Event of Default.



--------------------------------------------------------------------------------

2.7 Conversion Options; Continuance.

 

(A) Conversion Requirements. Provided that no Default or Event of Default has
occurred and is continuing and subject to the terms and conditions of this
Agreement, Borrowers may elect from time to time to convert a Prime Rate Loan,
or any portion thereof, to a LIBOR Loan by Borrowers giving Agent at least two
Business Days’ prior irrevocable written notice of conversion, which notice must
be in form and substance acceptable to Agent and received by Agent prior to
11:00 a.m. (Chicago time) (the “Notice of Conversion”). If the date on which a
Prime Rate Loan is to be converted to a LIBOR Loan is not a Business Day, then
such conversion shall be made on the next succeeding Business Day, and during
the period from such date to such succeeding Business Day, such Prime Rate Loan
shall bear interest as if it were a Prime Rate Loan. All or any part of
outstanding borrowings may be converted as provided herein. Subject to the terms
and conditions of this Agreement, Borrowers may convert a LIBOR Loan into a
Prime Rate Loan by Borrowers giving Agent a Notice of Conversion not later than
11:00 a.m. (Chicago time) on the desired conversion date. Promptly upon receipt
of each Notice of Conversion, Agent shall advise each Lender thereof.

 

(B) Continuance. Any LIBOR Loan may be continued as such, in whole or in part,
upon the expiration of an Interest Period with respect thereto if Borrowers
gives Agent irrevocable written notice of continuance which notice must be in
form and substance acceptable to Agent and received by Agent prior to 11:00 a.m.
(Chicago time), at least two Business Days prior to the date of expiration of
the Interest Period expiring with respect to the LIBOR Loan which is requested
to be continued, specifying (i) the LIBOR Loan, or portion thereof, requested to
be continued; (ii) the date of expiration of the Interest Period expiring with
respect to the LIBOR Loan, or portion thereof, which is requested to be
continued; and (iii) the length of the Interest Period with respect to such
LIBOR Loan, or portion thereof, after the continuation thereof (the “Notice of
Continuance”); provided that no LIBOR Loans may be continued as such when any
Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Prime Rate Loan on the last day of the Interest
Period for such Loan. If Borrowers do not comply with the notice provisions of
this clause (B), such LIBOR Loan shall be automatically converted to a Prime
Rate Loan upon the expiration of the Interest Period with respect thereto.
Promptly upon receipt of each Notice of Continuance, Agent shall advise each
Lender thereof.

 

(C) Restatement of Representations and Warranties. Any Notice of Conversion or
Notice of Continuance delivered pursuant to this Section 2.7 shall be deemed to
be a representation that all of the representations and warranties of Borrowers
contained in this Agreement shall then be true and correct as if made on such
date, except to the extent that such representations and warranties expressly
relate to an earlier date, and that no Default or Event of Default shall have
occurred and be continuing.



--------------------------------------------------------------------------------

2.8 Requirements of Law.

 

(A) Increased Costs. Notwithstanding any other provisions herein, in the event
that the introduction of or any change in any law, rule, regulation, treaty or
directive or in the interpretation or application thereof, or compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other governmental authority, agency or instrumentality
or regulatory body:

 

(i) subjects such Lender to any tax of any kind whatsoever with respect to this
Agreement, the Notes, the Ancillary Agreement or the Loans made hereunder, or
changes the basis of taxation of payments to such Lender of principal, interest
or any other amount payable hereunder (except for changes in the rate of tax
imposed on the overall net income of such Lender by the United States, any state
or subdivision thereof);

 

(ii) imposes, modifies, holds applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (which is not otherwise included in the determination of the LIBOR Rate
hereunder); or

 

(iii) imposes on any Lender or the London interbank market any other condition
affecting this Agreement or the LIBOR Loans made by such Lender;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making, continuing or maintaining or participating in LIBOR
Loans, or to reduce any amount receivable thereunder or to increase the
withholding taxes payable then, in any such case, Borrowers agree, jointly and
severally, to pay such Lender, within 15 days after demand by such Lender, any
additional amounts necessary to compensate such Lender on an after-tax basis for
such additional cost or reduced amount receivable or increased withholding taxes
payable which such Lender deems to be material as determined by such Lender with
respect to this Agreement, the Notes, the other Ancillary Agreements or the
Loans made hereunder.

 

(B) Capital Adequacy. In the event that any Lender shall have determined that
the adoption of any law, rule, regulation, treaty or guideline regarding capital
adequacy, or any change in any of the foregoing or in the interpretation or
application of any of the foregoing or compliance by such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or other governmental authority, agency or
instrumentality or regulatory body, does or shall have the effect of reducing
the rate of return on such Lender’s or its parent’s capital as a consequence of
its obligations under this Agreement to a level below that which such Lender or
such parent could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such parent’s policies with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time,



--------------------------------------------------------------------------------

after submission by such Lender to Borrowers of a written request therefor,
Borrowers agree, jointly and severally, to pay to such Lender, within 15 days
after its demand, such additional amount or amounts as will compensate such
Lender or such parent on an after-tax basis for such reduction; provided that
such Lender is charging such amounts to similarly situated borrowers.

 

(C) Certificate for Claim. If any Lender or its parent becomes entitled to claim
any additional amounts pursuant to this Section 2.8, it shall promptly notify
Borrowers, Agent and the other Lenders of the event by reason of which it has
become so entitled. A certificate setting forth in reasonable detail any
additional amounts payable pursuant to the foregoing sentence submitted by such
Lender or its parent shall be conclusive and binding on Borrowers in the absence
of manifest error. The provisions of this Section 2.8 shall survive the
repayment of the Loans and the termination of this Agreement.

 

(D) No Waiver. Failure on the part of any Lender or its parent to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such party’s right to demand compensation with
respect to such period or any other period. The protection of this Section 2.8
shall be available to such party regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed; provided that if
such party shall have recouped any amount therefore paid to it by Borrowers
under this Section 2.8, such Lender shall pay to Borrowers an amount equal to
the net recoupment so received by such party, as determined in good faith by
such party.

 

(E) Replacement of Lenders. If any Lender determines in accordance with Section
2.9 that, due to illegality, it is unable to make or maintain a LIBOR Loan or
requests compensation under this Section 2.8, or if any Lender becomes a
Non-Funding Lender, then Borrowers may, at their sole expense and effort, upon
notice to such Lender and Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.2), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if such Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of Agent, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans (and unpaid Reimbursement Obligations), accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or Borrowers
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under this Section 2.8 such assignment
will result in a reduction of such compensation.



--------------------------------------------------------------------------------

2.9 Illegality. Any Lender may make or maintain LIBOR Loans at or for the credit
of any branch, subsidiary or affiliate office inside or outside the United
States or any international banking facility within the United States, as such
Lender may elect from time to time. Notwithstanding any other provisions herein,
if any law, rule, regulation, treaty or directive or any change therein or in
the interpretation or application thereof, shall make it unlawful for such
Lender to maintain LIBOR Loans as contemplated by this Agreement, the agreement
of such Lender to make or maintain LIBOR Loans shall terminate and all
outstanding LIBOR Loans shall be converted automatically to Prime Rate Loans, on
the last day of the then current Interest Period or within such earlier period
as required by law.

 

2.10 Indemnity. Borrowers agree, jointly and severally, to indemnify any Lender
and to hold such Lender harmless from any cost, loss or expense which such
Lender may sustain or incur as a consequence of (i) Borrowers making a payment
or prepayment of principal or interest on any LIBOR Loan (including, without
limitation, through a conversion to the same or a different type of Loan or
pursuant to Sections 2.3(B) and 2.9 above) on a day which is not the last day of
an Interest Period with respect thereto, (ii) any failure by Borrowers to borrow
or convert any Loan hereunder after a Notice of Borrowing or Notice of
Conversion has been given (in the case of LIBOR Loans), (iii) default by
Borrowers in making any prepayment after Borrowers have given a notice of
prepayment and (iv) any acceleration of the maturity of the Loans in accordance
with the terms of this Agreement, including, but not limited to, any such
reasonable cost, loss or expense arising in liquidating the Loans and from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain the Loans hereunder. The provisions of this Section 2.10 shall
survive the repayment of the Loans and the termination of this Agreement.

 

2.11 Conditions Precedent. The obligations of each Lender to make Loans
hereunder is subject to the following conditions precedent:

 

(A) Effectiveness of Agreement. On or prior to the effective date of this
Agreement (hereinafter called the “Closing”), Borrowers shall have delivered or
caused to be delivered to Agent, each in form and substance satisfactory to
Agent, the following:

 

(i) The Notes, which shall be duly executed by each Borrower;

 

(ii) Certified (as of the date of the Closing) copies of resolutions of each
Borrower authorizing the execution, delivery and performance of this Agreement,
the Notes, and each other document to be delivered pursuant hereto;

 

(iii) A certificate (dated the date of the Closing) of each Borrower’s corporate
secretary as to the incumbency and signatures of the officers of such Borrower
signing this Agreement, the Notes, and each other document to be delivered by
such Borrower pursuant to this Agreement.

 

(iv) A copy of each Borrower’s charter and by-laws, together with a certificate
(dated the date of the Closing) of such Borrower’s corporate secretary,



--------------------------------------------------------------------------------

as applicable, to the effect that such charter and by-laws have not been amended
since the date each document became effective;

 

(v) For each Borrower, certificates, as of the most recent dates practicable, of
the Secretary of State of such Borrower’s state of organization and the
Secretary of State of each state in which each Borrower is qualified as a
foreign corporation, or in which it intends to do business following the receipt
of proceeds of the Loans, as to the good standing of such Borrower;

 

(vi) Financing statements regarding all Collateral, and filed in any and all
offices and jurisdictions deemed appropriate by Agent in Agent’s sole
discretion;

 

(vii) Uniform Commercial Code, tax lien, bankruptcy and judgment searches
concerning each Borrower from all offices and jurisdictions deemed appropriate
by Agent in Agent’s sole discretion, showing no other filing of record with
respect to the Collateral granted hereunder other than any financing statement
filed by Agent;

 

(viii) An opinion of counsel to Borrowers in substantially the form of Exhibit D
attached hereto;

 

(ix) A loss payable endorsement respecting each Borrower’s casualty insurance in
the form of Exhibit F attached hereto;

 

(x) Evidence of insurance in the form set forth in Section 7.6 or otherwise
acceptable to Agent;

 

(xi) Payment of the Closing Fee referenced in Section 2.12(A);

 

(xii) An Amended and Restated SalesLink Pledge Agreement (a “SalesLink Pledge
Agreement”) in the form of Exhibit L attached hereto;

 

(xiii) An Amended and Restated SalesLink Mexico Pledge Agreement (a “SalesLink
Mexico Pledge Agreement”) in the form of Exhibit M attached hereto together with
a consent of SalesLink;

 

(xiv) An Amended and Restated Parent Intercreditor Agreement (a “Parent
Intercreditor Agreement”) in the form of Exhibit N attached hereto;

 

(xv) A SL Supply Pledge Agreement (a “SL Supply Pledge Agreement”) in the form
of Exhibit O attached hereto;

 

(xvi) A duly and fully executed copy of the Contribution Agreement, certified by
the corporate secretary of SalesLink;



--------------------------------------------------------------------------------

(xvii) A duly and fully executed copy of the CMGI Note, certified by the
corporate secretary of SalesLink;

 

(xviii) A duly and fully executed copy of the Certificate of Designation, file
stamped by the Secretary of Sate of Delaware;

 

(xix) A duly and fully executed copy of the CMGI Security Agreement, certified
by the corporate secretary of SalesLink;

 

(xx) An Amended and Restated Trademark Security Agreement (“Trademark Security
Agreement”) in the form of Exhibit R attached hereto;

 

(xxi) A duly and fully executed Landlord Waiver with respect to each Eligible
Collateral Location in the form of Exhibit S attached hereto; and

 

(xxiii) Such other documents as Agent shall reasonably determine to be necessary
or desirable.

 

(B) Additional Advances. At the time of (1) the effectiveness of this Agreement
and (2) of each disbursement under the Revolving Credit Facility after the
effectiveness of this Agreement:

 

(i) Each Borrower must be in full compliance with all of the terms and
conditions of this Agreement and the Ancillary Agreements, and no Default or
Event of Default shall have occurred and be continuing;

 

(ii) No material adverse change shall have occurred in the business, assets,
operations, financial or other condition of any Borrower or in Borrowers
collective ability to pay the Loans since the date of this Agreement or since
the Closing, as applicable;

 

(iii) Each Borrower shall have good and marketable title to and ownership of the
Collateral owned by it. The Collateral shall be free from any security interest,
Lien or encumbrance except the Permitted Liens and no financing statement
concerning the Collateral, excepting any filed on behalf of Agent and those
listed on Exhibit B-2, is on file in any public office;

 

(iv) Each of the representations and warranties set forth in Section 6 shall be
true and correct as of such time; and

 

(v) After giving effect to the requested advance, the aggregate principal amount
of all Loans outstanding under the Revolving Credit Facility shall not exceed
the then current Availability.



--------------------------------------------------------------------------------

2.12 Fees.

 

(A) Closing Fee. Borrowers agree, jointly and severally, to pay to Agent at
Closing a non-refundable closing fee in the amount of $50,000.

 

(B) Non-Use Fee. Borrowers agree, jointly and severally, to pay to Agent, for
the ratable benefit of Lenders, with respect to the Revolving Credit Facility,
for the period commencing on the date hereof and continuing through the
Revolving Credit Termination Date, a non-use fee at the rate of one-half of one
percent (0.50%) per annum on the amount of the average daily unused portion of
the Aggregate Revolving Credit Commitment. Such non-use fee shall be payable by
Borrowers, jointly and severally, in arrears on the last Business Day of each
calendar month and on the Revolving Credit Termination Date. The non-use fee
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

 

2.13 Letters of Credit.

 

(A) Issuance of Non-Cash Collateralized Letters of Credit. From and after the
date hereof, the Issuing Lender agrees, upon the terms and conditions set forth
in this Agreement, to issue at the request and for the account of Borrowers, one
or more Letters of Credit; provided that the Issuing Lender shall not be under
any obligation to issue, and shall not issue, any Letter of Credit if (a) any
order, judgment or decree of any governmental authority with jurisdiction over
the Issuing Lender shall purport by its terms to enjoin or restrain such Issuing
Lender from issuing such Letter of Credit, or any law or governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
Letters of Credit in particular or shall impose upon the Issuing Lender with
respect to any Letter of Credit any restriction or reserve or capital
requirement (for which the Issuing Lender is not otherwise compensated) or any
unreimbursed loss, cost or expense which was not applicable, in effect and known
to the Issuing Lender as of the date of this Agreement and which the Issuing
Lender in good faith deems material to it (the Issuing Lender shall promptly
notify Borrowers of any event which, in the judgment of the Issuing Lender,
would preclude the issuance of a Letter of Credit pursuant to this clause); (b)
one or more of the conditions to such issuance contained in Section 2.11 is not
then satisfied; or (c) after giving effect to such issuance, the aggregate
outstanding amount of the Letter of Credit Obligations would exceed the Letter
of Credit Sublimit. Except with respect to a Cash Collateralized Letter of
Credit, in no event shall: (a) the aggregate amount of the Letter of Credit
Obligations at any time exceed the Letter of Credit Sublimit; (b) the sum at any
time of (1) the aggregate amount of Letter of Credit Obligations and (2) the
aggregate principal balance of all outstanding Loans issued pursuant to the
Revolving Credit Facility exceed the then current Availability; and (c) the
expiration date of any Letter of Credit (including, without limitation, Letters
of Credit issued with an automatic “evergreen” provision providing for renewal
absent advance notice by Borrowers or the Issuing Lender), or the date for
payment of any draft presented



--------------------------------------------------------------------------------

thereunder and accepted by the Issuing Lender, be later than the Letter of
Credit Expiry Date.

 

(B) Issuance of Cash Collateralized Letters of Credit.

 

(i) Pre-Termination Cash Collateralized Letters of Credit. In the event
Borrowers request the issuance of any Letter(s) of Credit with that would, if
issued, result in the sum of (1) the aggregate amount of Letter of Credit
Obligations and (2) the aggregate principal amount of Loans outstanding under
the Revolving Credit Facility to exceed the then current Availability, Borrowers
may request that the Issuing Lender issue a Cash Collateralized Letter of Credit
provided that Borrowers, jointly and severally, deposit cash in an amount equal
to such excess in the Cash Collateral Account at least five (5) Business Days
prior to the issuance of any such Cash Collateralized Letter of Credit. To the
extent that one or more Cash Collateralized Letter(s) of Credit expire (and are
not drawn upon) and are not extended or are otherwise terminated without any
continuing liability to Agent, the Issuing Lender or Lenders, which results in
the sum of (i) the aggregate principal amount of Loans outstanding under the
Revolving Credit Facility plus (ii) the aggregate amount of Letter of Credit
Obligations being equal to or less than the Availability as of such date, Agent
shall refund the cash held in the Cash Collateral Account with respect to such
Cash Collateralized Letter of Credit to the Borrowers within five (5) Business
Days less any Letter of Credit Fees applicable thereto. In addition, following
any such deposit of cash in the Cash Collateral Account, at any time and from
time to time that the sum of (i) the aggregate principal amount of Loans
outstanding under the Revolving Credit Facility plus (ii) the aggregate
principal amount of Letter of Credit Obligations becomes equal to or less than
the sum of (x) the Availability plus (y) the amount of cash held in the Cash
Collateral Account as of such date, Agent shall refund to the Borrowers within
(5) Business Days a sum of cash held in the Cash Collateral Account equal to
such excess less any Letter of Credit Fees applicable thereto. Any deposit made
to the Cash Collateral Account pursuant to this Section 2.13(B)(i) shall be used
exclusively to facilitate the issuance of Cash Collateralized Letters of Credit
requested hereunder and shall not affect the Availability or Borrowing Base.

 

(ii) Post-Termination Letters of Credit. In the event any Letter of Credit
issued under Section 2.13(A) or 2.13(B)(i) exists on, and has an expiration date
that is later than the Revolving Credit Termination Date (each a
“Post-Termination Letter of Credit”), at least five (5) Business Days prior to
the Revolving Credit Termination Date Borrowers, jointly and severally, shall
deposit in the Cash Collateral Account available funds free and clear of all
Liens in an amount equal to the face amount of such Post-Termination Letter of
Credit. In no event may a Post-Termination Letter of Credit be renewed or
include an automatic “evergreen” provision providing for renewal. Upon the
expiration of any such Post-Termination Letter of Credit, Agent shall refund to
the Borrowers



--------------------------------------------------------------------------------

within five (5) Business Days after such expiration any undrawn funds deposited
pursuant to this Section 2.13(B)(ii) associated with such Post-Termination
Letter of Credit less any Letter of Credit Fees applicable thereto. Any deposit
made to the Cash Collateral Account pursuant to this Section 2.13(B)(ii) shall
not affect the Availability or Borrowing Base.

 

(C) Participating Interests. Immediately upon the issuance by the Issuing Lender
of a Letter of Credit in accordance with Section 2.13(A) or Section 2.13(B),
each Lender shall be deemed to have irrevocably and unconditionally purchased
and received from the Issuing Lender, without recourse, representation or
warranty, an undivided participation interest equal to its Percentage of the
face amount of such Letter of Credit and each draw paid by the Issuing Lender
thereunder, including, without limitation any Cash Collateralized Letter of
Credit or Post Termination Letter of Credit. Each Lender’s obligation to pay its
proportionate share of all draws under the Letters of Credit (including, without
limitation any Cash Collateralized Letter of Credit or Post Termination Letter
of Credit), absent gross negligence or willful misconduct by the Issuing Lender
in honoring any such draw, shall be absolute, unconditional and irrevocable and
in each case shall be made without counterclaim or set-off by such Lender.

 

(D) Letter of Credit Reimbursement Obligations.

 

(i) (a) Borrowers agree to pay to the Issuing Lender (1) on each date that any
amount is drawn under each Letter of Credit a sum (and interest on such sum as
provided in clause (2) below) equal to the amount so drawn plus all other
charges and expenses with respect thereto or in the applicable Reimbursement
Agreement and (2) interest on any and all amounts remaining unpaid under this
Section 2.13 until payment in full at the Prime Rate plus 2.00% per annum.
Borrowers agree to pay to the Issuing Lender the amount of all Reimbursement
Obligations owing in respect of any Letter of Credit immediately when due, under
all circumstances, including, without limitation, any of the following
circumstances: (w) any lack of validity or enforceability of this Agreement or
any Ancillary Agreements executed pursuant hereto; (x) the existence of any
claim, set-off, defense or other right which Borrowers may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), any Lender
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Borrowers and the beneficiary
named in any Letter of Credit); (y) the validity, sufficiency or genuineness of
any document which the Issuing Lender has determined in good faith complies on
its face with the terms of the applicable Letter of Credit, even if such
document should later prove to have been forged, fraudulent, invalid or
insufficient in any respect or any statement therein shall have been untrue or
inaccurate in any respect; or (z)



--------------------------------------------------------------------------------

the surrender or material impairment of any security for the performance or
observance of any of the terms hereof.

 

(ii) Notwithstanding any provisions to the contrary in any Reimbursement
Agreement, Borrowers agree to reimburse the Issuing Lender for amounts which the
Issuing Lender pays under such Letter of Credit no later than the time specified
in this Agreement. If Borrowers do not pay any such Reimbursement Obligations
when due, Borrowers shall be deemed to have immediately requested that Lenders
make a Prime Rate Loan under this Agreement in a principal amount equal to such
unreimbursed Reimbursement Obligations. Agent shall promptly notify Lenders of
such deemed request and, without the necessity of compliance with the
requirements of Sections 2.1 and 2.11, each Lender shall make available to Agent
its Loan in the manner prescribed for Prime Rate Loans. The proceeds of such
Loans shall be paid over by Agent to the Issuing Lender for the account of
Borrowers in satisfaction of such unreimbursed Reimbursement Obligations, which
shall thereupon be deemed satisfied by the proceeds of, and replaced by, such
Prime Rate Loan.

 

(iii) If the Issuing Lender makes a payment on account of any Letter of Credit
and is not concurrently reimbursed therefore by Borrowers and if for any reason
a Prime Rate Loan may not be made pursuant to Section 2.13(D)(ii), then as
promptly as practical during normal banking hours on the date of its receipt of
such notice or, if not practicable on such date, not later than noon (Chicago
time) on the Business Day immediately succeeding such date of notification, each
Lender shall deliver to Agent for the account of the Issuing Lender, in
immediately available funds, the purchase price for such Lender’s interest in
such unreimbursed Reimbursement Obligations, which shall be an amount equal to
such Lender’s pro-rata share of such payment. Each Lender shall, upon demand by
the Issuing Lender, pay the Issuing Lender interest on such Lender’s pro-rata
share of such draw from the date of payment by the Issuing Lender on account of
such Letter of Credit until the date of delivery of such funds to the Issuing
Lender by such Lender at a rate per annum, computed for actual days elapsed
based on a 360-day year, equal to the federal funds rate for such period;
provided that such payments shall be made by such Lender only in the event and
to the extent that the Issuing Lender is not reimbursed in full by Borrowers for
interest on the amount of any draw on the Letters of Credit.

 

(iv) At any time after the Issuing Lender has made a payment on account of any
Letter of Credit and has received from any other Lender such Lender’s pro-rata
share of such payment, the Issuing Lender shall, forthwith upon its receipt of
any reimbursement (in whole or in part) by Borrowers for such payment, or of any
other amount from Borrowers or any other Person in respect of such payment
(including, without limitation, any payment of interest or penalty fees and any
payment under any collateral account agreement of the Borrowers or any Ancillary
Agreements executed pursuant hereto but excluding any transfer of funds from any
other Lender pursuant to Section 2.13(D)(ii)),



--------------------------------------------------------------------------------

transfer to such other Lender such other Lender’s ratable share of such
reimbursement or other amount; provided that interest shall accrue for the
benefit of such Lender from the time the Issuing Lender has made a payment on
account of any Letter of Credit; provided further that, in the event that the
receipt by the Issuing Lender of such reimbursement or other amount is found to
have been a transfer in fraud of creditors or a preferential payment under the
Bankruptcy Code or is otherwise required to be returned, such Lender shall
promptly return to the Issuing Lender any portion thereof previously transferred
by the Issuing Lender to such Lender, but without interest to the extent that
interest is not payable by the Issuing Lender in connection therewith.

 

(E) Procedure for Issuance. Prior to the issuance of each Letter of Credit, and
as a condition of such issuance, including, without limitation any Cash
Collateralized Letter of Credit or Post Termination Letter of Credit, Borrowers
shall deliver to the Issuing Lender (with a copy to Agent) a Reimbursement
Agreement signed by the Borrowers, together with such other documents or items
as may be required pursuant to the terms thereof, and the proposed form and
content of such Letter of Credit shall be reasonably satisfactory to the Issuing
Lender. Except as provided in Section 2.13(B), each Letter of Credit shall be
issued no earlier than two (2) Business Days after delivery of the foregoing
documents, which delivery may be by Borrowers to the Issuing Lender by facsimile
transmission, telex or other electronic means followed by delivery of executed
originals within five days thereafter. The documents so delivered shall be in
compliance with the requirements set forth in Section 2.13(A) or Section
2.13(B), as the case may be, and shall specify therein (i) the stated amount of
the Letter of Credit requested, (ii) the effective date of issuance of such
requested Letter of Credit, which shall be a Business Day, (iii) the date on
which such requested Letter of Credit is to expire, (iv) the entity for whose
benefit the requested Letter of Credit is to be issued, which shall be a
Borrower, (v) the aggregate amount of Letter of Credit Obligations which are
outstanding and which will be outstanding after giving effect to the requested
Letter of Credit issuance and (vi) that the requested Letter of Credit is to be
a Cash Collateralized Letter of Credit, if applicable. The delivery of the
foregoing documents and information shall constitute an “Issuance Request” for
purposes of this Agreement. Subject to the terms and conditions of Section
2.13(A) or Section 2.13(B), as the case may be, and provided that the applicable
conditions set forth in Section 2.11 hereof have been satisfied, the Issuing
Lender shall, on the requested date, issue a Letter of Credit on behalf of
Borrowers in accordance with the Issuing Lender’s usual and customary business
practices. In addition, any amendment of an existing Letter of Credit shall be
deemed to be an issuance of a new Letter of Credit and shall be subject to the
requirements set forth above. The Issuing Lender shall give Agent prompt written
notice of the issuance of any Letter of Credit.

 

(F) Nature of Lenders’ Obligations.

 

(i) As between Borrowers and Lenders, Borrowers assume all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of the Letters of Credit. In furtherance and not in limitation of
the



--------------------------------------------------------------------------------

foregoing, Lenders shall not be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of a Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) the failure of the beneficiary of a Letter of Credit to comply fully with
conditions required to be satisfied by any Person other than the Issuing Lender
in order to draw upon such Letter of Credit (other than a failure to satisfy
documentary conditions to drawing where payment of the Letter of Credit despite
such failure would constitute gross negligence or willful misconduct of the
Issuing Lender); (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, facsimile transmission,
telex or otherwise; (v) the misapplication by the beneficiary of a Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (vi) any
consequences arising from causes beyond control of the Issuing Lender.

 

(ii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth (including in Section 2.13(D)), any action
taken or omitted by the Issuing Lender under or in connection with the Letters
of Credit or any related certificates, if taken or omitted in good faith, shall
not put Agent or any Lender under any resulting liability to Borrowers or
relieve Borrowers of any of its obligations hereunder to the Issuing Lender or
any such Person.

 

(G) Compensation for Letters of Credit. Borrowers shall pay to Agent (for the
benefit of the Issuing Lender and the other Lenders) on the first Business Day
of each calendar quarter, in arrears, a letter of credit fee at a rate per annum
(the “Letter of Credit Fees”) equal to the Applicable Margin for Loans made
under the Revolving Credit Facility per annum of the stated amount of each
Letter of Credit. In addition, the Borrower shall pay to Agent (for the benefit
of the Issuing Lender and the other Lenders) any other processing, issuance,
amendment or other similar fees customarily charged in connection with Letters
of Credit, together with the Issuing Lender’s out-of-pocket costs of issuing and
servicing letters of credit. All Letter of Credit Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.

 

3. PAYMENTS.

 

3.1 Making of Payments.

 

(A) All payments and prepayments of principal, or interest on, the Notes shall
be made by Borrowers to Agent in immediately available funds for the account of
the holders of the Notes pro rata according to the respective unpaid amounts of
principal or interest, as the case may be, owed to such holders. All payments of
non-use fees shall be



--------------------------------------------------------------------------------

made by Borrowers to Agent for the account of Lenders pro rata according to
their respective Percentages. All such payments shall be made to Agent at its
office in Chicago, not later than 12:30 p.m. Chicago time, on the date due, and
funds received after that hour shall be deemed to have been received by Agent on
the next following Business Day. Agent shall, on the Business Day a payment is
deemed to be received in collected funds by it, remit to each Lender or other
holder of a Note its share of such payment.

 

(B) Unless Borrowers or a Lender, as the case may be, notify Agent prior to the
date on which it is scheduled to make payment to Agent of (i) in the case of a
Lender, the proceeds of a Loan under the Revolving Credit Facility or a Term
Loan, or (ii) in the case of Borrowers, a payment of principal, interest or fees
to Agent for the account of Lenders, that it does not intend to make such
payment, Agent may assume that such payment has been made. Agent may, but shall
not be obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If Borrowers have not in fact made
such payment to Agent, Lenders shall, on demand by Agent, repay to Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
Agent until the date Agent recovers such amount at a rate per annum equal to the
federal funds rate for such day. If any Lender has not in fact made such payment
to Agent (such a Lender herein called a “Non-Funding Lender”), such Non-Funding
Lender or Borrowers shall, on demand by Agent, repay to Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by Agent until
the date Agent recovers such amount at a rate per annum equal to (i) in the case
of payment by a Non-Funding Lender, an amount equal to $200 plus the federal
funds effective rate for such day or (ii) in the case of payment by Borrowers,
the interest rate applicable to the relevant Revolving Loan or Term Loan (it
being understood and agreed that prior to making a request pursuant to this
clause (ii) Agent will use its best efforts to request Lenders (other than a
Non-Funding Lender) to reallocate such amount among Lenders (other than a
Non-Funding Lender) subject to Sections 2.1(A) or (B), as applicable.

 

3.2 Payment Terms.

 

(A) General. All of the Liabilities shall be paid to Agent at the address set
forth in Section 10.10. Subject to the remainder of this Section 3.2 and Section
8.2, the Liabilities will be payable as follows:

 

(i) accrued interest shall be payable in arrears on the applicable Interest
Payment Date;

 

(ii) fees, costs, expenses and similar charges shall be payable as and when
provided for in this Agreement or the Ancillary Agreements;



--------------------------------------------------------------------------------

(iii) the then outstanding principal balance of the Revolving Credit Facility
shall be payable in full on the Revolving Credit Termination Date; and

 

(iv) the then outstanding principal balance of the Term Loan shall be payable in
full on the Term Loan Maturity Date.

 

Except as otherwise set forth herein (including, but not limited to Section 2.10
hereof), Borrowers may prepay all or any portion of the Loans upon notice from
Borrowers to Agent at least one (1) day before the date of prepayment, without
penalty or premium, at any time and from time to time; provided that all
prepayments of principal shall include interest accrued to the date of
prepayment on the principal amount being prepaid. After maturity (whether upon
acceleration or otherwise) of any Liabilities, accrued interest on such
Liabilities shall be payable upon demand.

 

(B) Scheduled Reductions of Term Loan. The Term Loan shall be payable in
quarterly principal installments on the first Business Day of each of Borrowers’
fiscal quarters, commencing on the first such day occurring after the Closing
such that the outstanding unpaid principal balance of the Term Loan shall
amortize in twenty (20) equal quarterly installments of principal. The quarterly
payment amount shall be calculated by dividing the outstanding unpaid principal
balance of the Term Loan at Closing by 20. The principal amount of the Term Loan
outstanding, and all accrued and unpaid interest with respect to the Term Loan,
shall be due and payable on the Term Loan Maturity Date.

 

(C) Mandatory Prepayment. Borrowers shall not permit the sum of (i) the
aggregate amount of Letter of Credit Obligations plus (ii) the aggregate
principal amount of Loans outstanding under the Revolving Credit Facility at any
time to exceed the then current Availability. Borrowers agree, jointly and
severally, to make such payments to Agent on the Loans outstanding under the
Revolving Credit Facility which are necessary to cure any such excess within two
(2) Business Days after the occurrence thereof. To the extent that any payment
made under the previous sentence is insufficient to cause the Letter of Credit
Obligations to be equal to or less then the Availability, Borrowers agree,
jointly and severally, to immediately deposit with Agent an amount of cash equal
to the entire Letter of Credit Obligation with respect to one or more Letters of
Credit which are causing the deficiency (which, for this purpose, shall be
deemed to be Cash Collateralized Letters of Credit) in the Cash Collateral
Account. To the extent that one or more Cash Collateralized Letter(s) of Credit
expire (and are not drawn upon) and are not extended or are otherwise terminated
without any continuing liability to Agent, the Issuing Lender or Lenders, which
results in the sum of (i) the aggregate principal amount of Loans outstanding
under the Revolving Credit Facility plus (ii) the aggregate amount of Letter of
Credit Obligations being equal to or less than the Availability as of such date,
Agent shall refund the cash held in the Cash Collateral Account with respect to
such Cash Collateralized Letter of Credit to the Borrowers within five (5)
Business Days less any Letter of Credit Fees applicable thereto. In addition,
following any such deposit of cash in the Cash Collateral Account, at any time
and from time to time that the sum of



--------------------------------------------------------------------------------

(i) the aggregate principal amount of Loans outstanding under the Revolving
Credit Facility plus (ii) the aggregate principal amount of Letter of Credit
Obligations becomes equal to or less than the sum of (x) the Availability plus
(y) the amount of cash held in the Cash Collateral Account as of such date,
Agent shall refund to the Borrowers within (5) Business Days a sum of cash held
in the Cash Collateral Account equal to such excess less any Letter of Credit
Fees applicable thereto. No Lender shall be under an obligation to make Loans
under the Revolving Credit Facility or to issue any Letter of Credit during the
period that any such excess described in the first sentence of this Section
3.2(C) exists or would result from the making of an additional Loan under the
Revolving Credit Facility or issuing an additional Letter of Credit.

 

3.3 Lockbox; Collection of Accounts and Payments.

 

(A) Lockbox. Borrowers shall maintain a special account as a lockbox in
Borrowers’ name with Agent, upon such terms as are required by Agent, to which
Borrowers and their respective Subsidiaries will cause all Account Debtors to
send all remittances on Accounts and all customers party to Buy Back Agreements
to send all remittances related to any purchases by such customers pursuant to
such Buy Back Agreements. If received directly by a Borrower or a Subsidiary,
such Borrower or Subsidiary will immediately deposit in such special account all
remittances and proceeds of the Collateral in the identical form in which such
payment was made, whether by cash or check. Borrowers agree that upon the
occurrence and during the continuation of a Default or an Event of Default, all
payments made to such special account or otherwise received by Agent, whether on
the Accounts, on any Buy Back Agreement or as proceeds of other Collateral or
otherwise, will be the sole and exclusive property of Agent for the benefit of
Agent and Lenders and will be applied on account of the Liabilities. So long as
no Default or an Event of Default has shall have occurred and be continuing,
Borrowers shall be entitled to direct the use of the funds maintained in such
special account in accordance with the terms of this Agreement. Two (2) Business
Days after Agent’s receipt of good funds, Agent will credit (conditional upon
final collection) all payments received through the special account to the
Liabilities. Each Borrower, its Subsidiaries and any Affiliates, shareholders,
directors, officers, employees, agents of such Borrower and its Subsidiaries and
all Persons acting for or in concert with such Borrower shall, acting as trustee
for Agent, receive, as the sole and exclusive property of Agent for the benefit
of Agent and Lenders, any monies, checks, notes, drafts or any other payments
relating to or proceeds of Accounts, Buy Back Agreements or other Collateral
which come into their possession or under their control and immediately upon
receipt, shall remit the same or cause the same to be remitted, in kind, to
Agent, at Agent’s address set forth in Section 10.10. Borrowers agree, jointly
and severally, to pay to Agent any and all reasonable fees, costs and expenses
(if any) which Agent incurs in connection with opening and maintaining the
special account and depositing for collection by Agent any check or item of
payment received or delivered to Agent on account of the Liabilities.



--------------------------------------------------------------------------------

(B) Limitation of Liability.

 

(i) Agent shall have no liability to Borrowers other than that imposed upon it
by law for its failure to exercise ordinary care with respect to the lockbox
established hereunder. Establishment of and substantial compliance with the
procedures set forth herein or in other documents related to the lockbox by
Agent shall be deemed to constitute the exercise of ordinary care. A mere
inadvertence or honest mistake of judgment will not constitute a failure to
exercise ordinary care, and in no case will be deemed wrongful. Agent shall not
be liable for consequential, indirect or special damages, even if it has been
advised of the possibility that they exist. Agent shall have no liability for
mail not bearing a complete and proper address.

 

(ii) Agent shall not be liable for failure to perform any services under this
Agreement within the time provided therefore in the event and to the extent that
such failure arises out of war, civil commotion, an act of God, accident,
interruption of power supplies or other utility or service, strikes or lockouts,
delay in transportation, legislative action, government regulations or
interferences, or any other event beyond Agent’s control.

 

(iii) In the event Agent becomes involved in controversies or litigation with
any third party or parties involving or relating to the services provided for
herein to Borrowers, Borrowers agree, jointly and severally, to indemnify Agent
against any claims, costs, damages and liabilities, including reasonable
attorneys’ fees and court costs incurred by or asserted against Agent to or by
such third party or parties, excluding claims, costs, damages and liabilities
resulting from Agent’s gross negligence or willful misconduct. This indemnity
shall survive the termination of this Agreement.

 

3.4 Application of Payments and Collections. Subject to the rights of the
Borrowers to direct funds under Section 3.3(A), Borrowers irrevocably waive the
right to direct the application of payments and collections received by Agent
and/or any Lender from or on behalf of Borrowers, and Borrowers agree that Agent
shall have the continuing exclusive right to apply and reapply any and all such
payments and collections against the Liabilities in such manner as Agent may
deem appropriate, notwithstanding any entry by Agent upon any of its books and
records. To the extent that Borrowers make a payment or payments to Agent or
Agent receives any payment or proceeds of the Collateral for Borrowers’ benefit,
which payment(s) or proceeds are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy act, state or federal law,
common law or equitable cause, then to the extent of such payment or proceeds
received, the Liabilities intended to be satisfied shall be revived and shall
continue in full force and effect, as if such payments or proceeds had not been
received by Agent. Interest shall be payable out of the first collections
received with respect to any proceeds of Collateral.



--------------------------------------------------------------------------------

3.5 Records. All advances to Borrowers, and all other debits and credits
provided for in this Agreement, shall be evidenced by entries made by Agent in
its internal data control systems showing the date, amount and reason for each
such debit or credit.

 

4. COLLATERAL; GENERAL TERMS.

 

4.1 Security Interest. To secure the prompt payment to each Lender of the
Liabilities, each Borrower grants to Agent, for the benefit of Agent and
Lenders, a continuing security interest in and to all of such Borrower’s
Property including the following Property and interest in Property of such
Borrower, whether now owned or existing or to be acquired or arising and
wherever located: (i) all Accounts, Inventory, Equipment, General Intangibles,
tax refunds, chattel paper, instruments, letters of credit, investment property,
including, without limitation, stocks, bonds, interests in limited liability
companies, partnership interests, securities, certificates of deposit, mutual
fund shares, securities entitlements, including, without limitation, all of each
Borrower’s rights to any securities account, any free credit balance or other
money owing by any securities intermediary with respect to such account, all
securities and commodities held by Agent or any of its Affiliates, all commodity
contracts held by any Borrower and all commodity accounts held by any Borrower,
documents and documents of title evidencing or issued with respect to any of the
foregoing; (ii) all of such Borrower’s deposit accounts (general or special)
with and credits and other claims against Agent or any Lender; (iii) all of such
Borrower’s now owned or to be acquired monies, and any and all other property of
such Borrower now or to be coming into the actual possession, custody or control
of Agent, any Lender or any agent or affiliate of any Lender in any way or for
any purpose (whether for safekeeping, deposit, custody, pledge, transmission,
collection or otherwise); (iv) all insurance proceeds of or relating to any of
the foregoing; (v) all of such Borrower’s books and records, including without
limitation customer lists, credit files, computer programs, printouts and other
materials, relating to any of the foregoing; (vi) the Cash Collateral Account;
and (vii) all accessions and additions to, substitutions for, and replacements,
products and proceeds of any of the foregoing.

 

4.2 Disclosure of Security Interest. Each Borrower shall make appropriate
entries upon its financial statements and books and records disclosing Agent’s
security interest in the Collateral of such Borrower.

 

4.3 Special Collateral. Immediately upon receipt by a Borrower of any Collateral
that is evidenced or secured by an agreement, chattel paper, instrument or
document, including, without limitation, promissory notes, documents of title
and warehouse receipts (the “Special Collateral”), such Borrower shall deliver
the original thereof to Agent or to such agent of Agent as Agent shall
designate, together with appropriate endorsements, or other specific evidence
(in form and substance acceptable to Agent) of assignment thereof to Agent.

 

4.4 Further Assurances. Each Borrower hereby irrevocably authorizes Agent at any
time, and from time to time, to file in any jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of each such Borrower or words of similar effect, regardless of whether
any particular asset comprised in the Collateral



--------------------------------------------------------------------------------

falls within the scope of Article 9 of the Uniform Commercial Code of the
jurisdiction wherein such financing statement or amendment is filed, or (ii) as
being of an equal or lesser scope or within greater detail, and (b) contain any
other information required by Section 5 of Article 9 of the Uniform Commercial
Code of the jurisdiction wherein such financing statement or amendment is filed
regarding the sufficiency or filing office acceptance of any financing statement
or amendment, including (i) whether such Borrower is an organization, the type
of organization and any organization identification number issued to such
Borrower and (ii) in the case of a financing statement filed as a fixture filing
or indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Each
Borrower agrees to furnish any such information to Agent promptly upon request.
Each Borrower further ratifies and affirms its authorization for any financing
statements and/or amendments thereto, previously filed by Agent in any
jurisdiction.

 

4.5 Inspection. Each Borrower agrees to permit Agent and its duly authorized
representatives and agents, upon prior notice, during normal business hours, and
if no Default or Event of Default has occurred and is continuing, no more than
once per calendar year, to visit and inspect any of the Collateral of such
Borrower, corporate books and financial records of such Borrower, to examine and
make copies of the books of accounts and other financial records of such
Borrower, and to discuss the affairs, finances and accounts of such Borrower
with, and to be advised as to the same by, its officers, employees and
independent public accounts (and by this provision such Borrower hereby
authorizes such accountants to discuss with Agent the finances and affairs of
such Borrower); provided that after the occurrence of and during the continuance
of an Event of Default, such inspections may occur during normal business hours
without notice and at such times and intervals as Agent may designate.

 

4.6 Location of Collateral. Borrowers’ chief executive office, principal places
of business and all other offices and locations of the Collateral and books and
records related thereto (including, without limitation, computer programs,
printouts and other computer materials and records concerning the Collateral)
are set forth on Exhibit G. Borrowers shall not remove their respective books
and records or the Collateral from any Eligible Collateral Location (except to
another Eligible Collateral Location and except for removal of items of
Inventory upon sale in accordance with Section 5.6) and shall not change the
location of their chief executive office, open any new offices (provided that an
employee of any Borrower working from such employee’s home shall not be deemed
to be opening a new office) or relocate any of their respective books and
records or the Collateral except within the continental United States of America
with at least thirty (30) days’ prior written notice thereof to Agent.

 

4.7 Agent’s Payment of Claims Asserted Against Borrowers. Agent may, but shall
not be obligated to, at any time or times, in its sole discretion, and without
waiving any Event of Default or waiving or releasing any obligation, liability
or duty of Borrowers under this Agreement or the Ancillary Agreements, pay,
acquire or accept an assignment of any security interest, Lien, claim or other
encumbrance asserted by any Person against the Collateral. All sums paid by
Agent under this Section 4.7, including all costs, fees (including without
limitation reasonable attorney’s and paralegals’ fees and court costs), expenses
and other charges relating



--------------------------------------------------------------------------------

thereto, shall be payable by Borrowers, jointly and severally, to Agent on
demand and shall be additional Liabilities secured by the Collateral.

 

4.8 Letter of Credit Rights. If any Borrower at any time is a beneficiary under
a letter of credit now or hereafter issued in favor of such Borrower, such
Borrower shall promptly notify Agent thereof and, at the request and option of
Agent, such Borrower shall, pursuant to an agreement in form and substance
satisfactory to Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to Agent of the proceeds of
any drawing under the letter of credit or (ii) arrange for Agent to become the
transferee beneficiary of the letter of credit, with Agent agreeing, in each
case, that the proceeds of any drawing under the letter of credit are to be
applied as provided in this Agreement.

 

4.9 Commercial Tort Claims. If any Borrower shall at any time hold or acquire a
Commercial Tort Claim, the Borrower shall immediately notify Agent in writing
signed by such Borrower of the details thereof and grant to Agent in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Agent.

 

4.10 Electronic Chattel Paper and Transferable Records. If any Borrower at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Borrower shall promptly notify Agent thereof and, at the request of Agent,
shall take such action as Agent may reasonably request to vest in Agent control
under Section 9-105 of the UCC of such electronic chattel paper or control under
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, §16 of the Uniform Electronic Transactions Act, as
so in effect in such jurisdiction, of such transferable record. Agent agrees
with Borrowers that Agent will arrange, pursuant to procedures reasonably
satisfactory to Agent and so long as such procedures will not result in Agent’s
loss of control, for such Borrower to make alterations to the electronic chattel
paper or transferable record permitted under Section 9-105 of the UCC or, as the
case may be, Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or §16 of the Uniform Electronic Transactions Act for a
party in control to make without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Borrower with respect to such electronic chattel paper or transferable
record.

 

4.11 Continuation of Security Interest. Borrowers agree and confirm that nothing
in this Agreement shall be construed to release, cancel, terminate or otherwise
adversely affect all or any part of any Lien or other encumbrance granted with
respect to the loans under the Existing Loan Agreement and such security shall
continue to secure the Liabilities.

 

5. COLLATERAL; ACCOUNTS AND COLLATERAL MAINTENANCE.

 

5.1 Verification of Accounts and Inventory. Any of Agent’s officers, employees
or agents shall have the right, at any time or times following the occurrence
and during the



--------------------------------------------------------------------------------

continuation of a Default or an Event of Default, in Agent’s or Borrowers’ name
or in the name of a firm of independent certified public accountants acceptable
to Agent, during normal business hours, to verify the validity, amount or any
other matters relating to any Accounts and Inventory by mail, telephone,
telecopy or otherwise, provided that Agent’s officers, employees or agents give
one (1) day advance notice to any party subject to Agent’s account verification
activities that are conducted on the premises of such party.

 

5.2 Assignments, Records and Accounts and Inventory Report. Each Borrower shall
keep accurate and complete records of its Accounts. Borrowers shall deliver to
Agent, upon demand a copy of (and after the occurrence of and during the
continuance of an Event of Default, the original of) all documents relating to
the Accounts and such other matters and information relating to the status of
then existing Accounts as Agent shall reasonably request.

 

5.3 Notice Regarding Disputed Accounts. Borrowers shall give Agent prompt notice
of any dispute in excess of $300,000 in respect of any Account. Each such notice
shall identify any such disputed Account and disclose with respect thereto, in
reasonable detail, the reason for the dispute, all claims related thereto and
the amount in controversy. Agent shall promptly notify each Lender of receipt of
such a notice.

 

5.4 Sale or Encumbrance of Accounts. Each Borrower shall not, without the prior
written consent of Agent, sell, transfer, grant a security interest in or
otherwise dispose of or encumber any of its Accounts to any Person other than
Agent, except for the Permitted Liens.

 

5.5 Equipment. Each Borrower shall keep and maintain in good operating condition
(normal wear and tear excepted), and repair and make all necessary replacements
and renewals to, the Equipment so that the value and operating efficiency
thereof shall at all times be maintained and preserved, and keep such Collateral
only at an Eligible Collateral Location.

 

5.6 Notice of Loss; Prohibition on Sale or Disposition. Borrowers shall
immediately notify Agent of any material loss or depreciation in value of the
Collateral. Borrowers shall not sell, transfer or otherwise dispose of any
Collateral; provided that until notice is given by Agent to Borrowers, Borrowers
may sell Inventory in the ordinary course of business substantially in the same
manner as now conducted, but a sale in the ordinary course of business shall not
include any transfer or sale in satisfaction, partial or complete, of a debt
owed by a Borrower; provided further that Borrowers may transfer Collateral
other than Inventory so long as the aggregate sales price of such Collateral
sold during any 12 month period shall not exceed $300,000.

 

5.7 Compliance with Buy Back Agreements. Each Borrower shall fully comply with
all terms and conditions of any Buy Back Agreements to which such Borrower is a
party.

 

6. WARRANTIES AND REPRESENTATIONS.

 

6.1 General Warranties and Representations. Each Borrower warrants and
represents to Agent and Lenders that:



--------------------------------------------------------------------------------

(A) (i) SalesLink is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and its state issued
organizational identification number is 2721217, (ii) InSolutions, is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and its state issued organizational identification
number is 2903046, (iii) On-Demand is a corporation duly organized, validly
existing and in good standing under the laws of the State of Massachusetts and
its state issued organizational identification number is 3328616, (iv) Pacific
Direct is a corporation duly organized, validly existing and in good standing
under the laws of the State of California and its state issued organizational
identification number is 1585724, (v) SalesLink Mexico is a corporation duly
organized, existing and in good standing under the laws of the state of Delaware
and its state issued organizational number is 3111152 and (vi) SL Supply is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and its state issued organizational number is 3533556
8110H. Each Borrower is qualified or licensed as a foreign corporation to do
business in all other states in which the laws thereof require such Borrower to
be so qualified or licensed except where a lack of such qualification or
licensing will not have a material adverse effect on the business, operations or
financial condition of such Borrower;

 

(B) Such Borrower has not used, during the five (5) year period preceding the
date of this Agreement, and on the date hereof does not intend to use, any other
corporate or fictitious name, except as disclosed in Exhibit H;

 

(C) Such Borrower has the right and power and is duly authorized and empowered
to enter into, execute, deliver and perform this Agreement and the Ancillary
Agreements;

 

(D) The execution, delivery and performance by such Borrower of this Agreement
and the Ancillary Agreements shall not, by its execution or performance, the
lapse of time, the giving of notice or otherwise, constitute a violation of any
applicable law, rule, regulation, judgment, order or decree applicable to such
Borrower or its assets or constitute a breach of any provision contained in such
Borrower’s charter or by-laws or contained in any material agreement,
instrument, indenture or other document to which such Borrower is now a party or
by which it or any of its property is bound;

 

(E) Such Borrower’s use of the proceeds of any advances made by each Lender
hereunder are, and will continue to be, legal and proper corporate uses (duly
authorized by its board of directors, in accordance with any applicable law,
rule or regulation) and such uses are consistent with all applicable laws, rules
and regulations, as in effect as of the date hereof;

 

(F) Such Borrower has, and is current and in good standing with respect to, all
material governmental approvals, permits, certificates, inspections, consents
and franchises necessary to conduct and to continue to conduct its business and
its intended



--------------------------------------------------------------------------------

business and to own or lease and operate its properties as now owned or leased
and operated by it;

 

(G) None of such approvals, permits, certificates, consents or franchises
contains any term, provision, condition or limitation more burdensome than such
as are generally applicable to Persons engaged in the same or similar business
as such Borrower;

 

(H) Such Borrower now has capital sufficient to carry on its business and
transactions and all businesses and transactions in which it is about to engage
and is now able to pay its debts as they mature and such Borrower now owns
property the fair saleable value of which is greater than the amount required to
pay such Borrower’s debts;

 

(I) Except as disclosed in the Financials, (i) there is no litigation, suit,
action, proceeding, inquiry or investigation pending or, to the best of such
Borrower’s knowledge, threatened against such Borrower which if unfavorably
determined would materially adversely affect the transactions contemplated
hereby, or such Borrower’s property, assets, operations or condition (financial
or otherwise) (except, in the case of Financials delivered to Agent on or prior
to the date of this Agreement, as shown on Exhibit I), and (ii) such Borrower
has no Indebtedness and has not guaranteed the obligations of any other Person
(except for Permitted Debt);

 

(J) (i) There are no strikes, work stoppages, labor disputes decertification
petitions, union organizing efforts, grievances or other claims pending or, to
such Borrower’s knowledge, threatened in writing, between such Borrower and any
of its employees, other than employee grievances arising in the ordinary course
of business which, in the aggregate, would not have a material adverse effect on
such Borrower and (ii) to the best of such Borrower’s knowledge, such Borrower
has no obligation under any collective bargaining agreement or any employment
agreement. To such Borrower’s knowledge, there is no organizing activity pending
or threatened in writing by any labor union or group of employees. There are no
representation proceedings pending or threatened with the National Labor
Relations Board or other applicable governmental authority, and no labor
organization or group of employees has made a pending demand for recognition.
There are no material complaints or charges pending or, to such Borrower’s
knowledge, threatened to be filed with any governmental authority or arbitrator
based on, arising out of, in connection with or otherwise relating to the
employment or termination of employment by such Borrower of any individual or
group of individuals which, if decided adversely to such Borrower, would have a
material adverse effect on such Borrower;

 

(K) Such Borrower has good, indefeasible and merchantable title to and ownership
of its Collateral, free and clear of all Liens, claims, security interests and
other encumbrances, except those of Agent and Permitted Liens;



--------------------------------------------------------------------------------

(L) Such Borrower is not in violation of any applicable statute, rule,
regulation or ordinance of any governmental entity, including, without
limitation, the United States of America, any state, city, town, municipality,
county or of any other jurisdiction, or of any agency thereof, in any respect
materially and adversely affecting the Collateral or such Borrower’s business,
property, assets, operations or condition, financial or other;

 

(M) Such Borrower is not in default under any indenture, loan agreement,
mortgage, lease, trust deed, deed of trust or other similar agreement relating
to the borrowing of monies to which it is a party or by which it or any of its
property is bound;

 

(N) The Financials fairly present in all material respects the assets,
liabilities and financial condition and results of operations of such Borrower
and such other Persons as are described therein as of the stated dates; there
are no omissions or other facts or circumstances which are or may be material
and there (i) has been no material and adverse change in the assets, liabilities
or financial or other condition of such Borrower or any such Person since the
date of the Financials and (ii) exists no equity or long term investments in or
outstanding advances to any Person not reflected in the Financials other than
the Transaction;

 

(O) Neither such Borrower nor any Subsidiary has received a notice to the effect
that it is not in full compliance with any of the requirements of ERISA and the
regulations promulgated thereunder and, to the best of its knowledge, there
exists no event described in Section 4043 of ERISA, excluding subsections
4043(b)(2) and 4043(b)(3) (“Reportable Event”);

 

(P) Such Borrower has filed all federal, state and local tax returns and other
reports, or has been included in consolidated returns or reports filed by an
Affiliate, which such Borrower is required by law, rule or regulation to file
and all Charges that are due and payable have been paid, except for Charges
being contested in good faith and for which adequate reserves are being
maintained;

 

(Q) Such Borrower’s execution and delivery of this Agreement and the Ancillary
Agreements do not directly or indirectly violate or result in any violation of
the Securities Exchange Act of 1934, as amended, or any regulations issued
pursuant thereto, including without limitation, Regulation U, T or X of the
Board of Governors of the Federal Reserve System (12 CFR 221, 207, 220 and 224,
respectively) and Borrower does not own or intend to purchase or carry any
“margin security,” as defined in such Regulations;

 

(R) Except as set forth on Exhibit J, as of the date of this Agreement such
Borrower has no Subsidiaries and does not own an equity interest in any other
Person;



--------------------------------------------------------------------------------

(S) Such Borrower has no knowledge of any fact or circumstance which would
impair the validity or collectibility of any material amount of its Accounts or
General Intangibles;

 

(T) None of such Borrower’s Collateral has been pledged or sold to any other
Person or otherwise encumbered, such Borrower is the owner of its Collateral
free of all Liens and encumbrances except those of Agent and except for the
Permitted Liens and no financing statement concerning the Collateral, except any
filed on behalf of Agent and those relating to Permitted Liens;

 

(U) To the best of such Borrower’s knowledge, each property (including
underlying ground water), operation and facility that such Borrower operates or
controls is in compliance with all statutes, judicial or administrative orders,
licenses, permits and governmental rules and regulations applicable to them,
including, without limitation, Environmental Laws, the noncompliance with which
is reasonably likely to have a material adverse effect on the financial
condition, continued operations or Property of such Borrower;

 

(V) Such Borrower possesses adequate copyrights, patents, trademarks, trade
secrets and computer software to conduct its business and all such intellectual
property (other than computer software and trade secrets) in the possession of
such Borrower as of the date of this Agreement is listed on Schedule 6.1(V); and

 

(W) Neither Pacific Direct Marketing Corp., a California corporation, nor any
other Borrower or Affiliate of any of them is in any way associated with or
related to The Lake Group, Inc., d/b/a Pacific Direct, Lake Graphics and Elan
Resources, which filed bankruptcy in the Northern District of California Case
No. 93-30351; and

 

(X) On July 11, 2002, SL Supply acquired substantially all of the worldwide
assets and operations of Software Logistics Corporation, a California
corporation doing business as iLogistix, free and clear of all Liens.

 

6.2 Account Warranties and Representations. Each Borrower warrants and
represents to Agent and each Lender that such Agent and such Lender may rely on
all statements, warranties and representations made by such Borrower on or with
respect to any Accounts and Inventory Report and, unless otherwise indicated in
writing by such Borrower, that:

 

(A) Such Borrower’s Accounts are genuine, are in all respects what they purport
to be, are not reduced to a judgment and, if evidenced by any instrument, item
of chattel paper, agreement, contract or documents, are evidenced by only one
executed original instrument, item of chattel paper, agreement, contract, or
document, which original has been endorsed and delivered to Agent;



--------------------------------------------------------------------------------

(B) Such Borrower’s Accounts represent undisputed, bona fide transactions
completed in accordance with the terms and provisions contained in any related
documents;

 

(C) The amounts shown on any Accounts and Inventory Report, and all invoices and
statements delivered to Agent with respect to any Account, are actually and
absolutely owing to such Borrower and are not contingent for any reason;

 

(D) Except as may be disclosed on such Accounts and Inventory Report, there are
no setoffs, counterclaims or disputes existing or asserted with respect to any
Accounts included on an Accounts and Inventory Report, and such Borrower has not
made any agreement with any Account Debtor for any deduction from such Account,
except for discounts or allowances allowed by such Borrower in the ordinary
course of its business for prompt payment, which discounts and allowances have
been disclosed to Agent and are reflected in the calculation of the invoice
related to such Account;

 

(E) To the best of such Borrower’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforcement of any of the
Accounts or tend to reduce the amount payable thereunder from the amount of the
invoice shown on any Accounts and Inventory Report, and on all contracts,
invoices and statements delivered to Agent with respect thereto;

 

(F) To the best of such Borrower’s knowledge, all Account Debtors are Solvent
and had the capacity to contract at the time any contract or other document
giving rise to or evidencing the Accounts was executed; and

 

(G) To the best of such Borrower’s knowledge, there are no proceedings or
actions which are threatened in writing or pending against any Account Debtor
which might result in any material adverse change in such Account Debtor’s
financial or other condition.

 

6.3 Automatic Warranty and Representation and Reaffirmation of Warranties and
Representations. Each request for a Loan made by Borrowers pursuant to this
Agreement or the Ancillary Agreements shall constitute (i) an automatic warranty
and representation by Borrowers to Agent and each Lender that there does not
then exist a Default or an Event of Default and (ii) a reaffirmation as of the
date of such request of all of the warranties and representations of each
Borrower contained in this Agreement and in the Ancillary Agreements.

 

6.4 Survival of Warranties and Representations. Each Borrower covenants,
warrants and represents to Agent and each Lender that all representations and
warranties of such Borrower contained in this Agreement and the Ancillary
Agreements shall be true at the time of such Borrower’s execution of this
Agreement and the Ancillary Agreements, and shall survive the execution,
delivery and acceptance by the parties and the closing of the transactions
described in this Agreement. Each Borrower and Agent and each Lender expressly
agree that



--------------------------------------------------------------------------------

any misrepresentation or breach of any representation or warranty whatsoever
contained in this Agreement or in any of the Ancillary Agreements shall be
deemed material.

 

7. COVENANTS AND CONTINUING AGREEMENTS.

 

7.1 Financial Covenants.

 

(i) Total Liabilities to Tangible Capital Ratio. Borrowers shall maintain, on
the last day of each fiscal quarter of Borrowers and their Subsidiaries, other
than Twin Solutions, LLC, through and including the date of termination of this
Agreement, a Total Liabilities to Tangible Capital Ratio of not more than
2.75:1.0.

 

(ii) Senior Leverage Ratio. Borrowers shall not permit, on the last day of each
fiscal quarter of Borrowers and their Subsidiaries, other than Twin Solutions,
LLC, through and including the date of termination of this Agreement, the Senior
Leverage Ratio to be greater than: (a) 3.0:1.0 on July 31, 2003, (b) 4.0:1.0 on
October 31, 2003, (c) 6.50:1.0 on January 31, 2004 and (d) 6.75:1.0 on April 30,
2004.

 

(iii) Quick Ratio. Borrowers shall not permit, on the last day of each fiscal
quarter of Borrowers and their Subsidiaries, other than Twin Solutions, LLC
through and including the date of termination of this Agreement, the Quick Ratio
to be less than 1.75:1.0.

 

(iv) Minimum Equity Percentage. Borrowers shall maintain, on the last day of
each fiscal quarter of Borrowers and their Subsidiaries, other than Twin
Solutions, LLC, through and including the date of termination of this Agreement,
shareholders equity equal to not less than 85% of shareholder equity reported on
the audited consolidated financial statements for Borrowers’ fiscal year ending
July 31, 2003 delivered to Agent pursuant to Section 7.2(C)(i)(a).

 

(v) Minimum Cash Balance. Borrowers shall maintain, on a consolidated basis,
Cash and Cash Equivalents of not less than $23,000,000 at all times through and
including the date of termination of this Agreement.

 

7.2 Affirmative Covenants. Each Borrower covenants, unless at any time the
Required Lenders shall otherwise expressly consent in writing, it shall:

 

(A) Fees and Costs. Pay to Agent on demand, any and all reasonable fees, costs
or expenses which Agent or any Lender incurs arising out of or in connection
with (i) the forwarding to Borrowers or any other Person on behalf of Borrowers,
by Agent of proceeds of Loans made to Borrowers pursuant to this Agreement and
(ii) the depositing for collection by Agent, of any check or item of payment
received or delivered to Agent on account of the Liabilities;



--------------------------------------------------------------------------------

(B) Insurance. At its sole cost and expense, keep and maintain and cause each
Subsidiary to keep and maintain the Collateral, its other assets and its
business insured in such amounts and against loss or damage by fire, theft,
explosion, sprinklers and all other hazards and risks (including business
interruption) as is ordinarily insured against by other owners or users of such
properties in similar businesses and notify Agent promptly of any event or
occurrence causing a material loss or decline in value of the Collateral and the
estimated (or actual, if available) amount of such loss or decline;

 

(C) Financial Reports. Keep books of account and prepare financial statements
and furnish to Agent and each Lender the following (all of the foregoing and
following to be kept and prepared in accordance with generally accepted
accounting principles applied on a basis consistent with the Financials, unless
Borrowers’ independent certified public accountants concur in any changes
therein and such changes are disclosed to Agent and are consistent with then
generally accepted accounting principles):

 

(i) as soon as available, but not later than ninety (90) days after the close of
each fiscal year of Borrowers, (a) financial statements of Borrowers and
Subsidiaries prepared on a consolidated basis (including a balance sheet,
statement of income and retained earnings and cash flow, all with supporting
footnotes) as at the end of such year and for the year then ended, all in
reasonable detail as requested by Agent and audited by a firm of independent
certified public accountants of recognized standing selected by Borrowers and
approved by Agent, together with an unqualified opinion thereon from such
certified public accountants, (b) internally prepared financial statements of
Borrowers and Subsidiaries prepared on a consolidating basis by business line
and (c) a Financial Condition and Compliance Certificate (“Compliance
Certificate”) in the form of Exhibit E attached hereto for the last month of
such fiscal year of Borrowers, together with a calculation sheet related
thereto, signed by an authorized officer of each Borrower;

 

(ii) as soon as available, but not later than forty-five (45) days after the end
of each fiscal quarter of Borrowers, (a) a Compliance Certificate for such
period (except as required to be delivered in Section 7.2(C)(i)), (b) pro forma
financial projections for Borrowers and Subsidiaries prepared on a consolidated
basis for the then current fiscal quarter, (c) a revenue forecast reconciliation
report for the Borrowers and Subsidiaries for the immediately preceding fiscal
quarter prepared on a consolidated basis, (d) a revenue report of Borrowers and
Subsidiaries prepared on a consolidated basis and organized according to the
geographic location of Borrower and Subsidiary and (e) pipeline reports with
respect to the sales activity of Borrowers and Subsidiaries prepared on a
consolidated basis;

 

(iii) as soon as available, but no later than thirty (30) days after the end of
each month of each fiscal year of Borrowers, internally prepared consolidated



--------------------------------------------------------------------------------

financial statements of Borrowers and Subsidiaries (including a balance sheet,
statement of income and retained earnings and cash flow) as at the end of and
for the portion of Borrowers’ fiscal year then elapsed, all in reasonable detail
as requested by Agent and certified by Borrowers’ principal financial officer as
prepared in accordance with generally accepted accounting principles and fairly
presenting in all material respects the financial position and results of
operations of Borrowers and Subsidiaries for such period (subject to normal
year-end audit adjustments and omission of footnotes);

 

(iv) within 15 Business Days after the last day of each month of each fiscal
year of Borrowers, (a) an Accounts and Inventory Report; provided that in the
event loans outstanding under the Revolving Credit Facility are less than
$5,000,000, Borrowers shall not be required to provide the information set forth
in (iv) of the definition of Accounts and Inventory Report and (b) a reconciled
Borrowing Base Certificate for the immediately preceding month;

 

(v) as soon as available, but no later than the Monday after the end of each
week of each fiscal year of Borrowers, Borrowers shall furnish to Agent a
properly completed and executed certificate (“Borrowing Base Certificate”), in
the form of Exhibit K attached hereto or in such other form as Agent deems
acceptable, setting forth a calculation of the Borrowing Base as at the last day
of such week; and

 

(vi) such other data and information (financial and other) as Agent or any
Lender, from time to time, may reasonably request, bearing upon or related to
the Collateral, Borrowers’ or any Affiliate’s financial condition or results of
its operations, or the financial condition of any Person who is a guarantor of
any of the Liabilities;

 

(D) Litigation and Other Events. Notify Agent and each Lender, promptly upon
such Borrower’s learning of: (i) the institution or threat of any litigation,
suit, action, inquiry, investigation or administrative proceeding which, if
adversely determined, could reasonably be expected to materially and adversely
affect the operations, financial condition or business of such Borrower or any
Affiliate or which may affect Agent’s security interest in the Collateral; (ii)
the occurrence of an Event of Default or Default; (iii) any Borrowers use of any
other corporate or fictitious name other than as currently used; (iv) any
Borrowers formation of any Subsidiary; or (v) any Borrowers obtaining any
copyrights, patents, trademarks and similar intellectual property;

 

(E) Bank Accounts; Compensating Balances. Maintain all of its primary bank
accounts and its primary banking relationship with Agent. Without affecting such
obligation to maintain such balances, if such Borrower fails to maintain such
balances, then on the last day of such calendar quarter of each year such
Borrower shall pay to Agent in arrears, immediately upon demand, a reasonable
fee in lieu of balances as determined by Agent which may be charged at Agent’s
option to any bank account of any



--------------------------------------------------------------------------------

Borrower with Agent. Neither the maintenance of balances nor payment of any fees
shall obligate Agent or any Lender to make any advances under the Revolving
Credit Facility. Any balances in bank accounts and fees shall compensate, and be
deemed to compensate, Agent for the cost incurred by Agent in being prepared to
respond to requests for credit under such facility and for costs incurred by
Agent in processing and servicing such accounts;

 

(F) Reserve Costs. Upon demand by Agent or by any Lender, reimburse Agent or
such Lender for any reasonable additional costs incurred by Agent or such Lender
if at any time after the date of this Agreement any law, regulation, treaty or
any change in any law, regulation, treaty or the interpretation thereof by any
governmental agency, central bank or other fiscal, monetary or other authority
having jurisdiction of Agent or such Lender shall impose, modify or deem
applicable any reserve (except reserve requirements taken into account by Agent
or such Lender in calculating the Interest Rate) and/or special deposit
requirement against Agent or such Lender or impose any other condition with
respect to the loans or other financial accommodations the result of which is to
increase the cost to Agent or such Lender in making or maintaining the Loans or
to reduce the amount of principal or interest received or receivable by Agent or
such Lender with respect to the Liabilities. Borrowers’ reimbursement obligation
shall apply only to those costs which directly result from the imposition of
such requirement and shall begin as of the date of any such change in law,
treaty, rule or regulation. Notwithstanding the preceding, such Borrower shall
not be required to pay any such additional costs which could be avoided by Agent
or such Lender with the exercise of reasonable conduct and diligence;

 

(G) Existence and Status. Maintain and preserve and cause each Subsidiary to
maintain and preserve its existence as a limited partnership, limited liability
company or corporation, as applicable, in its state of formation and all rights,
privileges, licenses, copyrights, trademarks, trade names, franchises and other
authority to the extent material and necessary for the conduct of its business
in the ordinary course as conducted from time to time. Such Borrower shall not
take any action or suffer any action to be taken by others and will not permit
any Subsidiary to take any action or suffer any action which will alter, change
or destroy its status as a limited partnership, limited liability company or
corporation;

 

(H) Use of Proceeds. Use proceeds of the Loans as follows: (a) the proceeds of
Loans under the Revolving Credit Facility shall be used to finance working
capital of Borrowers and their Subsidiaries but in no event may proceeds of any
Loan made under the Revolving Credit Facility be (i) used to finance operations
of Borrowers or any of their Subsidiaries outside of the United States or (ii)
invested, lent or otherwise contributed to any Subsidiary of any of the
Borrowers located outside of the United States until such time as Agent shall
have received evidence satisfactory to it, in its reasonable discretion, of the
creation, perfection and the relative priority of a security interest in the
Property of such Borrower or Subsidiary located outside of the United States,
including such Borrower’s or Subsidiary’s Inventory and Accounts located outside
of the United



--------------------------------------------------------------------------------

States, together with an opinion of counsel to that effect acceptable to Agent
in its reasonable discretion, provided that Letters of Credit may be issued to
finance the operations of Borrowers and their Subsidiaries outside of the United
States and (b) the proceeds of Term Loan shall be used to finance working
capital of Borrowers; but in no event may proceeds of any Loan made under the
Term Loan be used in connection with operations of Borrowers or any Subsidiaries
outside of the United States or invested, lent or otherwise contributed to any
Subsidiary of any of the Borrowers. In no event may proceeds of any Loan made
either under the Revolving Credit Facility or the Term Loan be invested, lent or
otherwise contributed to Twin Solutions LLC;

 

(I) Environmental Covenant. (a) Use and operate and cause each Subsidiary to use
and operate all of its facilities and properties in material compliance with all
Environmental Laws, keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in material compliance therewith, and handle all hazardous substances
and waste in material compliance with all applicable Environmental Laws; (b)
immediately notify Agent and each Lender and provide copies upon receipt of all
written claims, complaints, notices or inquiries relating to the condition of
its or any Subsidiary’s facilities and properties or compliance with
Environmental Laws, and shall (i) promptly cure and have dismissed with
prejudice to the satisfaction of Agent any actions and proceedings relating to
compliance with Environmental Laws or (ii) contest any such actions or
proceedings in good faith by appropriate proceedings and establish adequate
reserves therefor; and (c) provide such information and certifications which
Agent may reasonably request from time to time to evidence compliance with this
subsection; and

 

(J) Guaranty. SalesLink shall give Agent prompt notice of any request for
payment under the Guaranty or any other correspondence from the Creditor. Each
such notice shall identify the amount of the requested payment and the reason
for the requested payment. Agent shall promptly notify each Lender of receipt of
such a notice.

 

7.3 Negative Covenants. Each Borrower covenants that, unless at any time the
Required Lenders shall otherwise expressly consent in writing, it shall not:

 

(A) Capital Expenditures. Collectively with the other Borrowers, make Capital
Expenditures in an amount greater than $8,000,000 in any fiscal year;

 

(B) Mergers and Acquisitions. (i) Liquidate, dissolve or merge or consolidate
with or acquire any Person, (ii) permit any Subsidiary to liquidate, dissolve or
merge or consolidate with or acquire any Person or (iii) lose control (as such
term is defined in the definition of “Affiliate”) of any Subsidiary, except that
any Borrower may merge or consolidate with any other Borrower;

 

(C) Investments. (i) Except in respect of other Borrowers and other than in the
ordinary course of its business, make any investment in the securities of any
Person other than to a Subsidiary as permitted under Section 7.2(H) or (ii) use
or permit any



--------------------------------------------------------------------------------

proceeds of the Loans to be used, either directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of “purchasing or carrying”
any margin stock (such Borrower will furnish to Agent upon request, a statement
in conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U of the Federal Reserve Board);

 

(D) Loans. Make any loans or other advances of money (other than salary) to any
other Borrower, or any Affiliate, officers, directors, employees or agents of
Affiliates or such Borrower or to any other Person, except for (i) such loans or
advances to employees in the ordinary course of business consistent with past
practice or (ii) loans or advances to any other Borrower that are subordinated
to the Liabilities on terms satisfactory to Agent;

 

(E) Capital Structure and Business. Make any material change in such Borrower’s
capital structure or in any of its business objectives, purposes and operations
or permit any Subsidiary to make any material change in such Subsidiary’s
capital structure or in any of its business objectives, purposes and operations;

 

(F) Affiliate Transactions. Enter into, or be a party to, any transaction with
any Affiliate or partner, shareholder, director or officer of such Borrower or
an Affiliate, except in the ordinary course of and pursuant to the reasonable
requirements of such Borrower’s business and upon fair and reasonable terms
which are fully disclosed to Agent and are no less favorable to such Borrower
than could be obtained in a comparable arm’s length transaction with a Person
not an Affiliate or partner, shareholder, director or officer of such Borrower
or an Affiliate;

 

(G) Adverse Transactions. (i) Enter or permit any Subsidiary to enter into any
transaction which materially and adversely affects the Collateral or such
Borrower’s ability to repay Agent or any Lender the Liabilities or (ii) permit
or agree to any extension, compromise or settlement or make any change or
modification of any kind or nature with respect to any Account, including any of
the terms relating thereto, except in accordance with such Borrower’s current
credit collection policy as disclosed to Agent and each Lender;

 

(H) Guarantees. Except with respect to the Guaranty, guarantee or otherwise, in
any way, become liable or permit any Subsidiary to become liable with respect to
the obligations or liabilities of any other Person, except by endorsement of
instruments or items of payment for deposit to the general account of such
Borrower or for delivery to Agent on account of the Liabilities;

 

(I) Other Liens; Transfer of Assets. Except for Permitted Liens and as otherwise
expressly permitted in this Agreement or in the Ancillary Agreements, pledge,
mortgage, grant a security interest in or permit to exist a Lien on, encumber,
assign, sell, lease, license or otherwise dispose of or transfer, whether by
sale, merger, consolidation, liquidation, dissolution, or otherwise, any of such
Borrower’s assets or permit any



--------------------------------------------------------------------------------

Subsidiary to pledge, mortgage, grant a security interest in or permit to exist
a Lien on, encumber, assign, sell or otherwise dispose of or transfer, whether
by sale, merger, consolidation, liquidation, dissolution or otherwise, any of
such Subsidiary’s assets;

 

(J) Other Indebtedness. Incur or permit any Subsidiary to incur any Indebtedness
other than Permitted Debt;

 

(K) Asset Purchase. Purchase or otherwise acquire or permit any Subsidiary to
acquire all or substantially all or a substantial portion of the assets of any
Person (or any division or line of business of any Person);

 

(L) Organic Documents. Amend or otherwise modify or permit any Subsidiary to
amend or otherwise modify any material term of its certificate of limited
partnership or agreement of limited partnership or charter and by-laws or other
organic document, as applicable, in effect on the date hereof or on the date of
its later formation except for amendments, modifications or waivers that are not
adverse in any way to Agent or Lenders;

 

(M) Restriction on Redemptions and Dividend Distributions. (a) Directly or
indirectly purchase, redeem or otherwise acquire or retire any interest of any
shareholder of such Borrower, (b) make or declare any partial or full
liquidating distributions to any shareholder of such Borrower with respect to
such shareholder’s interest in such Borrower or (c) make or declare any
dividends or distributions to such Borrower’s shareholders, including, without
limitation, those distributions required under the Certificate of Designation;

 

(N) Restrictions on Activities for SalesLink Mexico. Until such time as
SalesLink Mexico shall provide Agent with evidence of insurance required by
Section 7.2(B) hereof, SalesLink Mexico shall conduct no operations other than
to hold the stock certificates of any Subsidiary of SalesLink Mexico;

 

(O) Modification of Guaranty. Amend, modify or extend the Guaranty or increase
the Guaranteed Indebtedness; or

 

(P) Intercompany Payables to CMGI. Make any payment to CMGI for the account of
any accrued intercompany payables.

 

7.4 Contesting Charges. Notwithstanding anything to the contrary in this
Agreement, a Borrower may dispute any Charges without prior payment thereof, so
long as such non-payment will not cause a Lien except a Permitted Lien to attach
to such Borrower’s assets, and provided that such Borrower shall give Agent and
each Lender prompt notice of such dispute and shall be diligently contesting the
same in good faith and by an appropriate proceeding and there is no danger of a
loss or forfeiture of any of the Collateral and provided further that, if such
disputed Charges are potentially or actually in excess of $10,000 in the
aggregate, such Borrower shall give Agent and each Lender such additional
collateral and



--------------------------------------------------------------------------------

assurances as Agent and such Lender, in their sole discretion, deems necessary
under the circumstances, immediately upon demand by Agent and such Lender.

 

7.5 Payment of Charges. Subject to the provisions of Section 7.4, a Borrower
shall pay promptly when due all of the Charges. In the event such Borrower, at
any time or times, shall fail to pay the Charges or to promptly obtain the
satisfaction of such Charges, such Borrower shall promptly so notify Agent and
each Lender and Agent and such Lender may, without waiving or releasing any
obligation or liability of such Borrower under this Agreement or any Event of
Default, in its sole discretion, at any subsequent time or times, make such
payment or any part thereof (but shall not be obligated so to do), or obtain
such satisfaction and take any other action which Agent or such Lender deems
advisable. All sums so paid by Agent or any Lender and any expenses, including
reasonable attorneys’ fees, court costs, expenses and other related charges,
shall be payable by such Borrower to Agent or such Lender upon demand and shall
be additional Liabilities.

 

7.6 Insurance; Payment of Premiums. All policies of insurance on the Collateral
or otherwise required under this Agreement shall be in form and amount
satisfactory to Agent and with insurers reasonably recognized as adequate by
Agent. Borrowers shall deliver to Agent the original (or a certified copy) of
each policy of insurance, or, in lieu thereof, certificates of such policies of
insurance satisfactory to Agent, and evidence of payment of all premiums
therefor and shall deliver renewals of all such policies to Agent at least
thirty (30) days prior to their expiration dates. Such policies of insurance
shall contain an endorsement, in form and substance acceptable to Agent, showing
all losses payable to Agent for the benefit of each Lender. Such endorsement
shall provide that the insurance companies will give Agent at least thirty (30)
days’ prior written notice before any such policy shall be altered or canceled
and that no act or default of Borrowers or any other Person shall affect the
right of Agent to recover under such policy in case of loss or damage. Each
Borrower hereby directs all insurers under such policies to pay all proceeds
directly to Agent after the occurrence of an Event of Default. Each Borrower
irrevocably makes, constitutes and appoints Agent (and all officers, employees
or agents designated by Agent) as such Borrower’s true and lawful attorney and
agent-in-fact for the purpose of making, settling and adjusting claims under
such policies (provided that Agent shall consult with such Borrower prior to
finally making, settling or adjusting claims under such policies), endorsing the
name of such Borrower in writing or by stamp on any check, draft, instrument or
other item of payment for the proceeds of such policies and for making all
determinations and decisions with respect to such policies. If such Borrower
shall fail to obtain or maintain any of the policies required by this Section
7.6 or to pay any premium relating thereto, then Agent or any Lender, without
waiving or releasing any obligation or Event of Default by such Borrower
hereunder, may (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action which
Agent or such Lender deems advisable. All sums so disbursed by Agent or any
Lender, including reasonable attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable by Borrowers to Agent or such Lender
upon demand and shall be additional Liabilities.



--------------------------------------------------------------------------------

7.7 Survival of Obligations Upon Termination of Agreement. Except as otherwise
expressly provided for in this Agreement and in the Ancillary Agreements, no
termination or cancellation (regardless of cause or procedure) of this Agreement
or the Ancillary Agreements shall in any way affect or impair the powers,
obligations, duties, rights, and liabilities of Borrowers or Agent or any Lender
in any way with respect to (i) any transaction or event occurring prior to such
termination or cancellation, (ii) the Collateral, or (iii) any of the
undertakings, agreements, covenants, warranties and representations of Borrowers
or Agent or any Lender contained in this Agreement or the Ancillary Agreements.
All such undertakings, agreements, covenants, warranties and representations
shall survive such termination or cancellation.

 

7.8 Consent to the Transaction. Subject to the terms and conditions set forth
herein, Lenders hereby consent to the Transaction.

 

8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES.

 

8.1 Event of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default under this Agreement:

 

(A) (i) Borrowers fail to pay, within three (3) days after the same shall be due
and payable or be declared due and payable, any part of the Liabilities or (ii)
a Borrower is in default in the payment of Indebtedness in the aggregate in
excess of $100,000 beyond any applicable cure period or (iii) any Subsidiary is
in default on its indebtedness in the aggregate in excess of $100,000 beyond any
applicable cure period; or

 

(B) Borrowers or any Subsidiary or any guarantor of the Liabilities fails or
neglects to perform, keep or observe (i) any term, provision, condition or
covenant contained in Sections 7.1, 7.2 or 7.3 of this Agreement and such
failure continues unremedied for a period of ten (10) days or (ii) any other
term, provision, condition or covenant contained in this Agreement or in the
Ancillary Agreements, which is required to be performed, kept or observed by a
Borrower or such Subsidiary or guarantor and such failure continues unremedied
for a period of ten (10) days; or

 

(C) The occurrence of any default (subject to any applicable cure periods) under
(i) any of the Ancillary Agreements or (ii) any document evidencing or securing
any Subordinated Debt with a principal amount in excess of $100,000; or

 

(D) Any statement, warranty, representation, report, financial statement, or
certificate made or delivered by a Borrower, any of its officers, employees or
agents, to Agent or any Lender is not true and correct in any material respect
on the date it was made or delivered or deemed re-made; or

 

(E) There shall occur any material uninsured damage to or loss, theft, or
destruction of any of the Collateral in excess of $65,000; or



--------------------------------------------------------------------------------

(F) The Collateral or any of Borrowers’ other assets or any assets of any
Subsidiary are attached, seized, levied upon or subjected to a writ or distress
warrant, or come within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors and the same is not cured within ten (10)
days; or an application is made by any Person for the appointment of a receiver,
trustee, or custodian for any of the Collateral or any of Borrowers’ other
assets or any assets of any Subsidiary and the same is not dismissed within
sixty (60) days after such application; or

 

(G) An application is made by a Borrower for the appointment of a receiver,
trustee or custodian for any of the Collateral or any of such Borrower’s other
assets; or an application is made by any Subsidiary or any guarantor of the
Liabilities, for the appointment of a receiver, trustee or custodian for any of
such Subsidiary’s or such guarantor’s assets; or any case or proceeding is filed
by or against a Borrower, any Subsidiary or any such guarantor for its
dissolution, liquidation, or termination; or a Borrower or any Subsidiary ceases
to conduct its business as now conducted or is enjoined, restrained or in any
way prevented by court order from conducting all or any material part of its
business affairs; or

 

(H) A notice of Lien, levy or assessment is filed of record with respect to all
or any substantial portion of a Borrower’s assets or any Subsidiary’s assets by
the United States, or any department, agency or instrumentality, or by any
state, county, municipal or other governmental agency including, without
limitation, the Pension Benefit Guaranty Corporation, or any taxes or debts
owing to any of the foregoing becomes a Lien or encumbrance upon the Collateral
or any of a Borrower’s other assets or upon any Subsidiary’s assets and such
Lien or encumbrance is not released within sixty (60) days after its creation;
or

 

(I) Judgment(s) is or are rendered against a Borrower or any Subsidiary in the
aggregate in excess of $300,000 and such Person fails to either discharge the
judgment or commence appropriate proceedings to appeal such judgment(s) within
the applicable appeal period or, after such appeal is filed, such Person fails
to diligently prosecute such appeal or such appeal is denied; or

 

(J) A petition under any section or chapter of the United States Bankruptcy Code
or any similar law or regulation is filed by or against a Borrower, any
Subsidiary or any guarantor of the Liabilities, and, if filed against a
Borrower, any Subsidiary or any such guarantor, is not dismissed within sixty
(60) days after filing; or a Borrower, any Subsidiary or any such guarantor
makes an assignment for the benefit of its creditors; or a Borrower or any
Subsidiary becomes insolvent, fails generally to pay its debts as they become
due or admits its inability to pay its debts as they become due; or

 

(K) A Borrower fails within fifteen (15) days after the occurrence of any of the
following events, to furnish Agent and each Lender with appropriate notice
thereof: (i) the happening of a Reportable Event with respect to any profit
sharing or pension plan governed by ERISA (such notice shall contain the
statement of the chief financial



--------------------------------------------------------------------------------

officer of a Borrower setting forth details as to such Reportable Event and the
action which such Borrower or the applicable Subsidiary proposes to take with
respect thereto and a copy of the notice of such Reportable Event to the Pension
Benefit Guaranty Corporation), (ii) the termination of any such plan, (iii) the
appointment of a trustee by an appropriate United States District Court to
administer any such plan, or (iv) the institution of any proceedings by the
Pension Benefit Guaranty Corporation to terminate any such plan or to appoint a
trustee to administer any such plan; or

 

(L) A Borrower fails to: (i) notify Agent and each Lender promptly upon receipt
by such Borrower or any Subsidiary of any notice of the institution of any
proceeding or other actions which may result in the termination of any profit
sharing or pension plan; or (ii) acquire and maintain or cause any Subsidiary to
acquire and maintain, when available, the contingent employer liability coverage
insurance provided for under Section 4023 of ERISA in an amount satisfactory to
the Required Lenders; or

 

(M) This Agreement or any Ancillary Agreement shall be repudiated or become
unenforceable or incapable of performance, in whole or in part; or

 

(N) Any Person(s) presently not in control of a Borrower shall obtain control
directly or indirectly of such Borrower; or;

 

(O) HP is downgraded by Standard & Poor’s to an investment grade below BBB- and
by Moody’s to an investment grade below Baa3.

 

8.2 Effect of Event of Default. If (a) any Event of Default described in Section
8.1(J) shall occur, the Commitments (if they have not theretofore terminated)
shall immediately terminate and all Notes shall become immediately due and
payable, all without presentment, demand, protest or notice of any kind, or any
action by Agent or any of the Lenders; and (b) any other Event of Default shall
occur (other than an Event of Default described in Section 8.1(J)), Agent may
(and upon written request of the Required Lenders, shall) declare the
Commitments (if they have not theretofore terminated) to be terminated and all
Notes to be due and payable, whereupon the Commitments (if they have not
theretofore terminated) shall immediately terminate and all Notes shall become
immediately due and payable, all without presentment, demand, protest or notice
of any kind. Agent shall promptly advise Borrowers and each Lender of any such
declaration, but failure to do so shall not impair the effect of such
declaration.

 

8.3 Remedies. Upon and after the occurrence of an Event of Default, Agent shall
have all of the following rights and remedies:

 

(A) All of the rights and remedies of a secured party under the Illinois Uniform
Commercial Code or other applicable law, all of which rights and remedies shall
be cumulative and non-exclusive, to the greatest extent permitted by law, and in
addition to any other rights and remedies contained in this Agreement and in any
of the Ancillary Agreements;



--------------------------------------------------------------------------------

(B) The right to (i) peacefully enter upon the premises of each Borrower or any
other place or places where the Collateral is located and kept, without any
obligation to pay rent to such Borrower or any other person, through self-help
and without judicial process or first obtaining a final judgment or giving such
Borrower notice and opportunity for a hearing on the validity of Agent’s and
each Lender’s claim, and remove the Collateral from such premises and places,
for such time as Agent and each Lender may require to collect or liquidate the
Collateral, and/or (ii) require each Borrower to assemble and deliver the
Collateral to Agent at a place to be designated by Agent;

 

(C) The right to (i) open each Borrower’s mail and collect any and all amounts
due from Account Debtors, (ii) notify Account Debtors that the Accounts have
been assigned to Agent and that Agent has a security interest therein and (iii)
direct such Account Debtors to make all payments due from them upon the
Accounts, including the Special Collateral, directly to Agent or to a lock box
designated by Agent. Agent shall promptly furnish each Borrower with a copy of
any such notice sent and each Borrower hereby agrees that any such notice in
Agent’s sole discretion, may be sent on Agent’s stationery, in which event, each
Borrower shall, upon demand, co-sign such notice with Agent; and

 

(D) The right to sell, lease or to otherwise dispose of all or any Collateral in
its then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as provided in Section 8.4, in
lots or in bulk, for cash or on credit, all as Agent, in its sole discretion,
may deem advisable. At any such sale or sales of the Collateral, the Collateral
need not be in view of those present and attending the sale, nor at the same
location at which the sale is being conducted. Agent shall have the right to
conduct such sales on each Borrower’s premises or elsewhere and shall have the
right to use each Borrower’s premises without charge by Borrowers or their
Affiliates for such sales for such time or times as Agent may see fit, subject
to the rights of any landlord to such premises. Agent is granted a license or
other right to use, without charge, each Borrower’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in advertising for sale and selling any Collateral and each
Borrower’s rights under all licenses and all franchise agreements shall inure to
Agent’s benefit but Agent shall have no obligations thereunder. Agent may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale and, in lieu of actual payment of such purchase price, may setoff
the amount of such price against the Liabilities. The proceeds realized from the
sale of any Collateral shall be applied as set forth in Section 8.7. If any
deficiency shall arise, Borrowers shall remain liable to Agent and each Lender
for the amount of such deficiency.

 

8.4 Notice. Each Borrower agrees that any notice required to be given by Agent
or any Lender of a sale, lease, other disposition of any of the Collateral or
any other intended action by Agent or such Lender, which is personally delivered
to such Borrower or which is deposited in the United States mail, postage
prepaid and duly addressed to such Borrower at the address set forth in Section
10.10, at least ten (10) days prior to any such public sale, lease or other



--------------------------------------------------------------------------------

disposition or other action being taken, or prior to the time after which any
private sale of the Collateral is to be held, shall constitute commercially
reasonable and fair notice to such Borrower.

 

8.5 Default Interest Rate. To compensate Agent and each Lender for additional
unreimbursed costs resulting from the occurrence of an Event of Default,
including without limitation, acts associated with the uncertainty of future
funding and additional supervisory and administrative efforts, upon the
occurrence of and during the continuance of an Event of Default and after notice
thereof is given to Borrowers at the direction of the Required Lenders, the
Liabilities shall continue to bear interest, calculated daily on the basis of a
360-day year at the per annum rate set forth in Section 2.4 above, plus
additional post-default interest of two percent (2%) per year until the
Liabilities are paid in full.

 

8.6 Preservation of Rights. No delay or omission of Agent or any Lender to
exercise any right under this Agreement or any Ancillary Agreement shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
an Event of Default or the inability of Borrowers to satisfy the conditions
precedent to such Loan shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of this Agreement or any
Ancillary Agreement whatsoever shall be valid unless in writing signed by the
Required Lenders, and then only to the extent in such writing specifically set
forth. All remedies contained in this Agreement or any Ancillary Agreement or by
law afforded shall be cumulative and all shall be available to Agent and Lenders
until the Liabilities have been paid in full.

 

8.7 Distributions. Agent shall distribute all proceeds and other amounts
received by it with respect to Collateral:

 

First, to the payment of any amounts owed to it under Section 10.3 or under any
Ancillary Agreement executed pursuant hereto and any expenses incurred by Agent
in connection with the maintenance, preservation or protection of any
Collateral;

 

Second, to all Lenders pro rata according to the then outstanding amount of
Liabilities held by each such Lender; and

 

Third, if any balance remains after the Liabilities have been paid in full, to
Borrowers.

 

Each Lender shall apply any payment so received from Agent,

 

First, to unpaid accrued interest, if any, on its Liabilities until paid in
full;

 

Second, to the unpaid premium, if any, on its Liabilities;



--------------------------------------------------------------------------------

Third, to the unpaid principal of its Liabilities until paid in full; and

 

Fourth, to its other Liabilities;

 

provided that any Lender which receives any payment on account of the Borrowers’
contingent obligations under a Letter of Credit shall hold such payment as cash
collateral for such contingent obligation (and shall have no obligation to pay
interest thereon), and, following any reduction of the stated amount of such
Letter of Credit or termination thereof, shall return to Agent for distribution
pursuant to this Section 8.7 any amounts in excess of the Borrowers’ contingent
obligations not used to reimburse such Lender.

 

8.8 Method of Adjustment. If any Lender shall obtain any payment with respect to
its Liabilities in excess of its (or their) pro rata share pursuant to Section
8.7, it shall be deemed to have received such excess on behalf of all Lenders
and shall promptly deliver such excess to Agent for distribution in accordance
with Section 8.7. If for any reason payments to Agent in the preceding sentence
shall be determined by Agent to be improper or not advisable, then such Lender
shall purchase from each Lender receiving less than its pro rata share, such
participation in its Liabilities as shall be necessary for such purchasing
Lender to share the excess payment received pro rata with such other Lenders;
provided that if all or any portion of such excess payment be thereafter
recovered from such purchasing Lender, the purchase shall be rescinded to the
extent of such recovery, but without interest or premium; and, provided further
that the nonperformance by any Lender of its obligation under this Section 8.8
shall not excuse any other Lender hereunder.

 

9. AGENT.

 

9.1 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 9.9) appoints, designates and authorizes each Agent to take such action
on its behalf under the provisions of this Agreement and each other Ancillary
Agreement and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Ancillary Agreement,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Ancillary Agreement, Agent shall not have any duties or responsibilities
except those expressly set forth herein, nor shall Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Ancillary Agreement or otherwise exist against
Agent.

 

9.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Ancillary Agreement by or through its agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.



--------------------------------------------------------------------------------

9.3 Liability of Agent. No Agent-Related Persons shall (i) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Ancillary Agreement or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct) or (ii) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by Borrowers or any Subsidiary or Affiliate of
Borrowers, or any officer thereof, contained in this Agreement or in any other
Ancillary Agreement, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Ancillary Agreement, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Ancillary Agreement, or for any failure of the Borrowers or any other
party to any Ancillary Agreement to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Ancillary
Agreement, or to inspect the properties, books or records of Borrowers or any of
Borrowers’ Subsidiaries or Affiliates.

 

9.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to
Borrowers), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Ancillary Agreement unless it shall first receive such
advice or concurrence of the Required Lenders and, if it so requests,
confirmation from Lenders of their obligation to indemnify Agent against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other
Ancillary Agreement in accordance with a request or consent of the Required
Lenders (unless the consent of all Lenders is required in such case, in which
case unanimous consent of Lenders) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Lenders. For
purposes of determining compliance with the conditions specified in Section 2.11
or in any comparable provision of any amendment hereto, each Lender that has
executed this Agreement or such amendment shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
either sent by an Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to the Lender.

 

9.5 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or Borrowers referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. Agent will notify Lenders of its receipt of any such notice. Agent
shall take such action with respect to such Default or Event of Default as may
be requested by the Required



--------------------------------------------------------------------------------

Lenders in accordance with Section 8; provided that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of Lenders.

 

9.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrowers and their
Subsidiaries, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrowers and
their Subsidiaries, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the Ancillary Agreements, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers. Except for notices,
reports and other documents expressly herein required to be furnished to Lenders
by Agent, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrowers which may come into the possession of any of the Agent-Related
Persons.

 

9.7 Indemnification. Lenders shall indemnify upon demand any Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so), pro rata, from and against any
and all Indemnified Liabilities; provided that no Lender shall be liable for the
payment to Agent or any Agent-Related Persons of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including reasonable fees of attorneys for Agent) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Ancillary Agreement, or any
document contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrowers. To the extent that
Agent or any Agent-Related Person shall thereafter be reimbursed by or on behalf
of Borrowers for any amount paid by the Banks pursuant to this Section 9.7, such
Person shall reimburse each Lender for its ratable share of any such amount. The
undertaking in this Section 9.7 shall survive the expiration or termination of
the Commitments and payment of the Loans and other liabilities of Borrowers
hereunder and the resignation or replacement of Agent. For the purposes of this
Section 9.7,



--------------------------------------------------------------------------------

“Indemnified Liabilities” shall mean: any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, charges, expenses
and disbursements (including reasonable fees of attorneys for Agent) of any kind
or nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of Agent
or replacement of any Lender) be imposed on, incurred by or asserted against any
such Agent Related Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Agent Related Person under or in connection with any of the foregoing, including
with respect to any investigation, litigation or proceeding (including (i) any
case, action or proceeding before any court or other governmental authority
relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding-up or relief of debtors or (ii) any general assignment for
the benefit of creditors, composition, marshaling of assets for creditors, or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code or appellate proceeding) related to
or arising out of this Agreement or the Loans or the use of the proceeds
thereof, whether or not any Agent-Related Person, any Lender or any of their
respective officers, directors, employees, counsel, agents or attorneys-in-fact
is a party thereto.

 

9.8 Agent in Individual Capacity. LaSalle and its Affiliates may make loans to,
issue Letters of Credit for the account of, accept deposits from and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with Borrowers and their Subsidiaries and Affiliates as though it were
not Agent hereunder and without notice to or consent of Lenders. Lenders
acknowledge that, pursuant to such activities, Agent or its Affiliates may
receive information regarding Borrowers or their Affiliates (including
information that may be subject to confidentiality obligations in favor of
Borrowers or such Subsidiaries) and acknowledge that Agent shall be under no
obligation to provide such information to them. With respect to their Loans,
Agent and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though such Agent
were not an Agent, and the terms Lender and Lenders include Agent and its
Affiliates, to the extent applicable, in their individual capacities.

 

9.9 Successor Agent. Agent may resign as an Agent upon 30 days’ notice to
Lenders. If Agent resigns under this Agreement, the Required Lenders shall, with
the prior written consent of Borrowers, appoint from among Lenders a successor
agent for Lenders. If no successor agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with
Lenders and with the prior written consent of Borrowers, a successor agent from
among Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term Agent shall mean such successor agent
and the retiring Agent’s appointment, powers and duties as an Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Agent under this Agreement. If no
successor agent has accepted appointment as an Agent by the date which is 30
days following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless



--------------------------------------------------------------------------------

thereupon become effective and Lenders shall perform all of the duties of an
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

 

10. MISCELLANEOUS.

 

10.1 Appointment of Agent as Each Borrower’s Lawful Attorney-In-Fact. Each
Borrower irrevocably designates, makes, constitutes and appoints Agent (and all
persons designated by Agent) as such Borrower’s true and lawful attorney and
agent-in-fact and Agent, or Agent’s agent, may, without notice to such Borrower:

 

(A) At any time after the occurrence of and during the continuance of an Event
of Default, endorse by writing or stamp each Borrower’s name on any checks,
notes, drafts or any other payment relating to and/or proceeds of the Collateral
which come into the possession of Agent or under Agent’s control and deposit the
same to the account of Agent for application to the Liabilities;

 

(B) At any time after the occurrence of and during the continuance of an Event
of Default, in each Borrower’s or Agent’s name: (i) demand payment of the
Collateral; (ii) enforce payment of the Collateral, by legal proceedings or
otherwise; (iii) exercise all of each Borrower’s rights and remedies with
respect to the collection of the Collateral; (iv) settle, adjust, compromise,
extend or renew the Accounts and the Special Collateral; (v) settle, adjust or
compromise any legal proceedings brought to collect the Collateral; (vi) if
permitted by applicable law, sell or assign the Collateral upon such terms, for
such amounts and at such time or times as Agent deems advisable; (vii) satisfy
and release the Accounts and Special Collateral; (viii) take control, in any
manner, of any item of payment or proceeds referred to in Section 3.3; (ix)
prepare, file and sign each Borrower’s name on any proof of claim in bankruptcy
or similar document against any Account Debtor; (x) prepare, file and sign each
Borrower’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Collateral; (xi) do all acts and things
necessary, in Agent’s sole discretion, to fulfill each Borrower’s obligations
under this Agreement; (xii) endorse by writing or stamp the name of each
Borrower upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to the Collateral; and
(xiii) use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to the Collateral to which
each Borrower has access; and

 

(C) At any time after the occurrence of and during the continuance of an Event
of Default, notify the post office authorities to change the address for
delivery of Borrower’s mail to an address designated by Agent and receive, open
and dispose of all mail addressed to each Borrower.

 

10.2 Modification of Agreement; Sale of Notes; Participations. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement or the Notes shall in any event be effective unless the same shall be
in writing and signed and



--------------------------------------------------------------------------------

delivered by Lenders having an aggregate Percentage of not less than the
aggregate Percentage expressly designated herein with respect thereto or, in the
absence of such designation as to any provision of this Agreement or the Notes,
by the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall
extend or increase the amount of the Commitments, extend the final maturity of
the Notes, reduce the principal thereof, reduce the fees hereunder or the rate
of interest payable with respect to the Notes (other than pursuant to Section
2.1), reduce the aggregate Percentage required to effect an amendment,
modification, waiver or consent, reduce the amount of or extend the date for the
mandatory payments on the Notes, modify the definition of Borrowing Base, amend
this Section 10.2 or permit any assignment by Borrowers of their obligations or
rights hereunder or amend any covenants contained in Sections 7.1, 7.2 or 7.3,
without the consent of the Required Lenders in each instance. No provision of
this Agreement relating to Agent shall be amended, modified or waived without
the consent of Agent. No provision of Section 2.13 shall be amended, modified or
waived without the consent of the Issuing Lender. No Borrower may sell, assign,
transfer or otherwise dispose of all or any portion of this Agreement or the
Ancillary Agreements, including, without limitation, such Borrower’s right,
title, interest, remedies, powers, or duties. Each Borrower consents to any
Lender’s participation, sale, assignment, transfer or other disposition, at any
time or times, of this Agreement or the Ancillary Agreements, including, without
limitation, such Lender’s right, title, interest, remedies, powers, or duties.
Each Borrower consents to any Lender’s pledge of its rights under this
Agreement, any Note issued hereunder or any Ancillary Agreement to the Federal
Reserve Bank. Any Lender shall have the right to sell, assign or transfer all or
part of any Note to one or more banks or other financial institutions, or to
grant participations to one or more banks or other financial institutions, in or
to any Loan hereunder and any Note held by such Lender upon three (3) days prior
written notice to Borrowers (and if no Default or Event of Default has occurred
and is continuing with the prior written consent of Borrowers) and Agent
together with, in the case of assignments only, execution and delivery to Agent
and the Borrowers of an Assignment Agreement substantially in the form of
Exhibit P hereto (“Assignment Agreement”) and payment of a $5,000 fee to Agent
for processing such assignment. Borrowers hereby consent to the disclosure of
any information obtained by Agent or any Lender in connection herewith to any
bank or other financial institution to which any Lender now or hereafter has
sold, assigned or transferred, or sold or proposed to sell, assign or transfer,
all or any part of any Note or any participation interest in any Loan or Note.
Upon the sale, transfer or assignment of all or a portion of any Note pursuant
to one or more Assignment Agreements, Borrowers shall, upon the request of the
assigning Lender, execute a new note or notes in a form substantially similar to
the Note or Notes so replaced. Each such transferee shall be deemed to be a
Lender under this Agreement. Each transferee of any Note shall take such Note
subject to the provisions of this Agreement and to any request made, waiver or
consent given or other action taken hereunder prior to the receipt by Agent and
Borrowers of written notice of such transfer. Each Lender represents that it is
the present intention of such Lender to acquire each Note drawn to its order for
its own account and not with a view to the distribution or sale thereof,
subject, nevertheless, to the necessity that such Lender remain in control at
all times of the disposition of property held by it for its own account; it
being understood that the



--------------------------------------------------------------------------------

foregoing representation shall not affect the character of the Loans as
commercial lending transactions.

 

10.3 Attorneys’ Fees and Expenses; Agent and Each Lender’s Out-of-Pocket
Expenses. If, at any time or times, whether prior or subsequent to the date of
this Agreement and regardless of the existence of a Default or an Event of
Default, Agent and each Lender incurs reasonable legal or other costs and
expenses or employs counsel, accountants or other professionals for advice or
other representation or services in connection with:

 

(A) The preparation, negotiation and execution of this Agreement, all Ancillary
Agreements, any amendment of or modification of this Agreement or the Ancillary
Agreements;

 

(B) Any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, a Borrower or any other Person) in any way
relating to the Collateral, this Agreement, the Ancillary Agreements or
Borrowers’ affairs;

 

(C) Any attempt to enforce any rights of Agent or any Lender against a Borrower
or any other Person which may be obligated to Agent or such Lender by virtue of
this Agreement or the Ancillary Agreements, including, without limitation, the
Account Debtors;

 

(D) Any attempt to inspect, verify, protect, collect, sell, liquidate or
otherwise dispose of any of the Collateral; or

 

(E) Any inspection, verification, protection, collection, sale, liquidation or
other disposition of any of the Collateral, including without limitation,
Agent’s periodic field audits and audits of a Borrower’s books and records;

 

then, in any such event, the reasonable attorneys’ and paralegals’ fees and
expenses arising from such services and all reasonably incurred expenses, costs,
charges and other fees of or paid by Agent (or any Lender after the occurrence
of and during the continuation of an Event of Default) in any way or respect
arising in connection with or relating to any of the events or actions described
in this Section 10.3 shall be payable by Borrowers, jointly and severally, to
Agent (or any Lender after the occurrence of and during the continuation of an
Event of Default) upon demand and shall be additional Liabilities. Without
limiting the generality of the foregoing, such expenses, costs, charges and fees
may include accountants’ fees, costs and expenses; court costs, fees and
expenses; photocopying and duplicating expenses; court reporter fees, costs and
expenses; long distance telephone charges; courier charges; telegram and
telecopy charges.

 

10.4 No Offset; Right to Charge Accounts. All payments due to Agent or any
Lender shall be made in immediately available funds, without setoff or
counterclaim. At Agent’s or any Lender’s sole discretion, Agent or such Lender
may charge against any demand account of a Borrower all or any part of the
Liabilities which are due and payable.



--------------------------------------------------------------------------------

10.5 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

10.6 Parties; Entire Agreement. This Agreement and the Ancillary Agreements
shall be binding upon and inure to the benefit of the respective successors and
assigns of each Borrower, Agent and each Lender. Each Borrower’s successors and
assigns shall include, without limitation, a trustee, receiver or
debtor-in-possession of or for such Borrower. Nothing contained in this Section
10.6 shall be deemed to modify Section 10.2. This Agreement is the complete
statement of the agreement by and among Borrowers, Agent and each Lender and
supersedes all prior negotiations, understandings and representations between
them with respect to the subject matter of this Agreement.

 

10.7 Conflict of Terms. The provisions of the Ancillary Agreements are
incorporated in this Agreement by this reference. Except as otherwise provided
in this Agreement and except as otherwise provided in the Ancillary Agreement,
by specific reference to the applicable provision of this Agreement, if any
provision contained in this Agreement is in conflict with, or inconsistent with,
any provision in any Ancillary Agreement, the provision contained in this
Agreement shall govern and control.

 

10.8 Waiver by Borrowers. Except as otherwise provided for in this Agreement,
each Borrower waives (i) presentment, demand and protest, notice of protest,
notice of presentment, default, non-payment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Agent or any Lender on which such Borrower may in any way be liable
and hereby ratifies and confirms whatever Agent or such Lender may do in this
regard; (ii) all rights to notice and a hearing prior to Agent’s or any Lender’s
taking possession or control of, or Agent’s or any Lender’s replevy, attachment
or levy upon the Collateral or any bond or security which might be required by
any court prior to allowing Agent or any Lender to exercise any of Agent’s or
any Lender’s remedies; and (iii) the benefit of all valuation, appraisement,
extension and exemption laws. Each Borrower acknowledges that it has been
advised by its own counsel with respect to this Agreement and the transactions
evidenced by this Agreement.

 

10.9 Waiver and Governing Law. THE LOANS EVIDENCED HEREBY HAVE BEEN MADE, AND
THIS AGREEMENT HAS BEEN DELIVERED, AT CHICAGO, ILLINOIS, AND SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS. EACH BORROWER (i) WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY MATTER
ARISING FROM OR RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS;
(ii) IRREVOCABLY



--------------------------------------------------------------------------------

SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN COOK
COUNTY, ILLINOIS, OVER ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER
ARISING FROM OR RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS;
(iii) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT SUCH BORROWER MAY EFFECTIVELY DO
SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION
OR PROCEEDING; (iv) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND (v) AGREES NOT
TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING AGAINST AGENT, ANY LENDER OR ANY OF
AGENT’S OR LENDER’S DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR PROPERTY,
CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
ANCILLARY AGREEMENTS IN ANY COURT OTHER THAN ONE LOCATED IN COOK COUNTY,
ILLINOIS. EACH BORROWER WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY MATTER ARISING FROM OR RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY
AGREEMENTS, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN SECTION 10.10. SHOULD SUCH BORROWER FAIL TO
APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SERVED WITHIN THIRTY
(30) DAYS AFTER THE RECEIPT THEREOF, IT SHALL BE DEEMED IN DEFAULT AND AN ORDER
AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH
SUMMONS, COMPLAINT, PROCESS OR PAPERS. NOTHING IN THIS PARAGRAPH SHALL AFFECT OR
IMPAIR LENDER’S RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR
LENDER’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST SUCH BORROWER OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

10.10 Notice. Except as otherwise provided in this Agreement, any notice
required shall be in writing and shall be deemed to have been validly served,
given or delivered upon (i) delivery in person, by messenger or overnight
courier service, (ii) the day after transmission by facsimile, (iii) or five (5)
Business Days after deposit in the United States certified or registered mails,
with proper postage prepaid, addressed to the party to be notified as follows:



--------------------------------------------------------------------------------

(a) If to Agent, at:

 

LaSalle Bank National Association

135 South LaSalle

Chicago, Illinois 60603

Attention: David Bacon

Fax: (312) 904-0409

 

with a copy to:

 

Ungaretti & Harris

3500 Three First National Plaza

Chicago, Illinois 60602

Attention: Gary I. Levenstein

Fax: (312) 977-4405

 

(b) If to Borrowers, at:

 

SalesLink Corporation

InSolutions Incorporated

On-Demand Solutions, Inc.

Pacific Direct Marketing Corp.

SalesLink Mexico Holding Corp.

SL Supply Chain Services International Corp.

c/o SalesLink Corporation

425 Medford Street

Charlestown, Massachusetts 02129

Attention: Chief Financial Officer

Fax: (617) 886-4550

 

with a copy to:

 

Browne Rosedale & Lanouette LLP

31 St. James Avenue

Suite 830

Boston, Massachusetts 02116

Attention: Kevin P. Lanouette

Fax: (978) 684-3845

 

(c) If to any Lender, addressed to such Lender at the address shown below its
signature as its domestic office addressor to such other address or facsimile
number as each party may designate for itself by like notice.



--------------------------------------------------------------------------------

10.11 Section Titles, Etc. The section titles and table of contents, if any,
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto. All Exhibits and Schedules which are referred to herein or
attached hereto are incorporated by reference.

 

10.12 Mutilated, Destroyed, Lost and Stolen Notes. If any mutilated Note is
surrendered to the Borrowers, the Borrowers shall execute therefor a new Note
with the same principal amount, containing identical terms and provisions. If
there shall be delivered to the Borrowers (a) evidence to its satisfaction of
the destruction, loss or theft of any Note and (b) such security or indemnity as
may be required by them to hold the Borrowers and any agent of the Borrowers
harmless, then, in the absence of notice to the Borrowers that such Note has
been acquired by a bona fide purchaser, the Borrowers shall execute and deliver,
in lieu of any such destroyed, lost or stolen Note or in exchange for such Note,
a new Note with the same principal amount, containing identical terms and
provisions. Upon the issuance of any new Note under this Section 10.12, the
Borrowers may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses connected therewith. Every new Note, issued pursuant to this Section
10.12 in lieu of any destroyed, lost or stolen Note, shall constitute an
original contractual obligation of the Borrowers, whether or not the destroyed,
lost or stolen Note shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Agreement.

 

11. CROSS-GUARANTY.

 

11.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and each Lender and their respective successors and assigns, the full
and prompt payment (whether at stated maturity, by acceleration or otherwise)
and performance of, all Liabilities owed or hereafter owing to Agent and each
Lender by each other Borrower. Each Borrower agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and performance and not of
collection, that its obligations under this Section 11 shall not be discharged
until payment and performance, in full, of the Liabilities has occurred, and
that its obligations under this Section 11 shall be absolute and unconditional,
irrespective of, and unaffected by, the genuineness, validity, regularity,
enforceability or any future amendment of, or change in, this Agreement, any
other Ancillary Agreement or any other agreement, document or instrument to
which any Borrower is or may become a party; the absence of any action to
enforce this Agreement (including this Section 11) or any other Ancillary
Agreement or the waiver or consent by Agent and each Lender with respect to any
of the provisions thereof; the existence, value or condition of, or failure to
perfect its Lien against, any security for the Liabilities or any action, or the
absence of any action, by Agent and each Lender in respect thereof (including
the release of any such security); the insolvency of any Borrower; or any other
action or circumstances that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. Each Borrower shall be regarded,
and shall be in the same position, as principal debtor with respect to the
Liabilities guaranteed hereunder.



--------------------------------------------------------------------------------

11.2 Waivers by Borrowers. Each Borrower expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or any Lender to marshal assets or to
proceed in respect of the Liabilities guaranteed hereunder, against any other
party or against any security for the payment and performance of the Liabilities
before proceeding against, or as a condition to proceeding against, such
Borrower. It is agreed among each Borrower, Agent and each Lender that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the Ancillary Agreements and that, but for the provisions of this
Section 11.2 and such waivers, Agent and Lenders would decline to enter into
this Agreement.

 

11.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 11.3 are for the benefit of Agent and each Lender and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or any Lender, the
obligations of such other Borrower under this Agreement and the Ancillary
Agreements.

 

11.4 Subordination of Subrogation, Etc.. Notwithstanding anything to the
contrary in this Agreement or in any Ancillary Agreement, and except as set
forth in Section 11.7, each Borrower hereby expressly and irrevocably
subordinates to payment of the Liabilities any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Liabilities are indefeasibly paid in full in
cash. Each Borrower acknowledges and agrees that this subordination is intended
to benefit Agent and each Lender and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Section 11, and
that Agent, each Lender and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 11.4.

 

11.5 Election of Remedies. If Agent or any Bank may, under applicable law,
proceed to realize its benefits under this Agreement or any Ancillary Agreement
giving Agent or such Lender a Lien upon any Collateral, whether owned by any
Borrower or by any other Person, either by judicial foreclosure or by
non-judicial sale or enforcement, Agent or any Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Section 11. If, in the exercise of any of its
rights and remedies, Agent or any Lender shall forfeit any of its rights or
remedies, including its right to enter a deficiency judgment against any
Borrower or any other Person, whether because of any applicable laws pertaining
to “election of remedies” or the like, each Borrower hereby consents to such
action by Agent or such Lender and waives any claim based upon such action, even
if such action by Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Agent or such Lender. Any election of remedies that results in
the denial or impairment of the right of Agent or any Lender to seek a
deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Liabilities. In the event Agent or any
Lender shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or this Agreement or any Ancillary Agreements, Agent or such
Lender may bid all or less than the



--------------------------------------------------------------------------------

amount of the Liabilities and the amount of such bid need not be paid by Agent
or such Lender but shall be credited against the Liabilities. The amount of the
successful bid at any such sale, whether Agent, such Lender or any other party
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral and the difference between such bid amount and the
remaining balance of the Liabilities shall be conclusively deemed to be the
amount of the Liabilities guaranteed under this Section 11, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Agent or any Lender might
otherwise be entitled but for such bidding at any such sale.

 

11.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Borrower’s liability under this Section 11 (which liability is in any event
in addition to amounts for which such Borrower is primarily liable under Section
2) shall be limited to an amount not to exceed as of any date of determination
the greater of: (i) the net amount of all Loans advanced to any other Borrower
under this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower; and (ii) the amount that could be claimed by Agent
and Lenders from such Borrower under this Section 11 without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law after taking into
account, among other things, such Borrower’s right of contribution and
indemnification from each other Borrower under Section 11.7.

 

11.7 Contribution with Respect to Guaranty Obligations. To the extent that any
Borrower shall make a payment under this Section 11 of all or any of the
Liabilities (other than Loans made directly to that Borrower) (a “Guarantor
Payment”) that exceeds the amount such Borrower would otherwise have paid if
each Borrower had paid the aggregate Liabilities satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Liabilities and termination of the
Commitments) such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment. As of any date of
determination, the “Allocable Amount” of any Borrower shall be equal to the
maximum amount of the claim that could then be recovered from such Borrower
under this Section 11 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law. This Section 11.7 is intended only to define the relative
rights of Borrowers and nothing set forth in this Section 11.7 is intended to or
shall impair the obligations of Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including this Section 11.7. Nothing contained in this
Section 11.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable. The
parties hereto acknowledge that the rights of contribution and



--------------------------------------------------------------------------------

indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing. The rights of the indemnifying
Borrowers against other Borrower under this Section 11.7 shall be exercisable
upon the full and indefeasible payment of the Liabilities and the termination of
the Commitments.

 

11.8 Liability Cumulative. The liability of Borrowers under this Section 11 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and each Lender under this Agreement and the Ancillary Agreements to which
such Borrower is a party or in respect of any Liabilities or obligation of the
other Borrowers, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

[signature page attached]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

BORROWERS:

    

    SALESLINK CORPORATION

    Delaware corporation

  

PACIFIC DIRECT MARKETING CORP.

a California corporation

    By: /s/ Bryce C. Boothby, Jr.

--------------------------------------------------------------------------------

  

By: /s/ Bryce C. Boothby, Jr.

--------------------------------------------------------------------------------

    Name: Bryce C. Boothby, Jr.

  

Name: Bryce C. Boothby, Jr.

    Title: President

  

Title: President

    INSOLUTIONS INCORPORATED

    a Delaware corporation

  

SALESLINK MEXICO HOLDING CORP.

a Delaware corporation

    By: /s/ Bryce C. Boothby, Jr.

--------------------------------------------------------------------------------

  

By: /s/ Bryce C. Boothby, Jr.

--------------------------------------------------------------------------------

    Name: Bryce C. Boothby, Jr.

  

Name: Bryce C. Boothby, Jr.

    Title: President

  

Title: President

    ON-DEMAND SOLUTIONS, INC.

    a Massachusetts corporation

  

SL SUPPLY CHAIN SERVICES

INTERNATIONAL CORP.

a Delaware corporation

    By: /s/ Bryce C. Boothby, Jr.

--------------------------------------------------------------------------------

  

By: /s/ Bryce C. Boothby, Jr.

--------------------------------------------------------------------------------

    Name: Bryce C. Boothby, Jr.

  

Name: Bryce C. Boothby, Jr.

    Title: President

  

Title: President



--------------------------------------------------------------------------------

LENDERS:

LASALLE BANK NATIONAL ASSOCIATION, as a Lender and as Agent

By:     /s/ David Bacon

--------------------------------------------------------------------------------

Name:

 

David Bacon

Title:

 

Assistant Vice President

Address

LaSalle Bank National Association

135 South LaSalle

Chicago, Illinois 60603

Attention: David Bacon

Fax: (312) 904-0409

CITIZEN’S BANK OF MASSACHUSETTS, as a Lender

By:     /s/ David P. O’Connell

--------------------------------------------------------------------------------

Name:

 

David P. O’Connell

Title:

 

Commercial Lender

Address

Citizen’s Bank of Massachusetts

53 State Street

8th Floor

Boston, Massachusetts 02109

Attention: David P. O’Connell

Fax: (617) 742-9548